Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 1 of 81 Page ID #:921




                          EXHIBIT E
      Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 2 of 81 Page ID #:922


Gutierrez, Heidi

From:                           chi modu <chimodu@gmail.com>
Sent:                           Thursday, March 26, 2020 12:25 PM
To:                             Pritchett, Sydney
Cc:                             Riordan, Staci Jennifer
Subject:                        Re: JOINT STIPULATION REGARDING MOTION TO COMPEL ADDITIONAL DISCOVERY
                                FROM CHI MODU



[EXTERNAL E-MAIL]

Hello Staci and Sydney,

I received your Joint Stipulation. The point of this lawsuit as always been to harm me financially and this over
burdensome and costly discovery plans to achieve just that.

Therefore, I must state, I have given you all the information that I am able to provide at this time and you can
move forward with your motion to compel.

Best,

Chi



--
Chi Modu
CHIMODU.COM
UNCATEGORIZED.COM
RIGHTSANDCLEARANCE.COM


BBC INTERVIEW DEC. 2018




Tupac Shakur | UNCATEGORIZED




                                                        1
    Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 3 of 81 Page ID #:923



On Wed, Mar 25, 2020 at 3:21 PM Pritchett, Sydney <spritchett@nixonpeabody.com> wrote:

Dear Mr. Modu,



As stated in our previous email, yesterday was the deadline for you to provide us with your portion of the joint
stipulation. We have had no response from you. If you do not provide us with your portion by 5:00pm PST on
Thursday, March 26 we will file our motion to compel along with a declaration establishing that you failed to
provide your portion in a timely manner. As allowed in Local Rule 37-4, your failure to comply may result in
the imposition of sanctions. Please respond to let us know if you plan to provide us with your portion of the
joint stipulation.


                                    Sydney Pritchett
                                    Associate
                                    spritchett@nixonpeabody.com
                                    T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                    Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                    nixonpeabody.com | @NixonPeabodyLLP




Please consider the environment before printing this email.

This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




From: Pritchett, Sydney
Sent: Tuesday, March 17, 2020 5:40 PM
To: chimodu@gmail.com
Cc: Riordan, Staci Jennifer <sriordan@nixonpeabody.com>
Subject: JOINT STIPULATION REGARDING MOTION TO COMPEL ADDITIONAL DISCOVERY
FROM CHI MODU



Mr. Modu,



As we discussed with the Magistrate, Plaintiff has been authorized to file a motion to compel additional
discovery from you following the joint stipulation procedure. Pursuant to Local Rule 37-2.2 we are providing
our portion of the stipulation, as well as a supporting declaration with exhibits. Within seven (7) days you shall

                                                                               2
    Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 4 of 81 Page ID #:924
deliver (by email is fine) your portion of the stipulation, together with all declarations and exhibits to be
offered in support of your position. We will then add your material to the stipulation, provide it to you for
signature, and file it with our notice of motion to compel. Out of courtesy we have waited until today to send
this stipulation so that you would not be forced to work on the reply in support of your motion for summary
judgment and the joint stipulation at the same time.



We look forward to receiving your portion.




                                    Sydney Pritchett
                                    Associate
                                    spritchett@nixonpeabody.com
                                    T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                    Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                    nixonpeabody.com | @NixonPeabodyLLP




Please consider the environment before printing this email.

This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




                                                                               3
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 5 of 81 Page ID #:925




                          EXHIBIT F
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 6 of 81 Page ID #:926


    1   Staci Jennifer Riordan (SBN 232659)
        sriordan@nixonpeabody.com
    2   Aaron M. Brian (SBN 213191)
        abrian@nixonpeabody.com
    3   Sydney R. Pritchett (SBN 319984)
        spritchet@nixonpeabody.com
    4   NIXON PEABODY, LLP
        300 South Grand Ave., Suite 4100
    5   Los Angeles, CA 90071
        Telephone: (213) 629-6000
    6   Facsimile: (213) 629-6001
    7   Attorneys for Plaintiff
        NOTORIOUS B.I.G. LLC
    8
    9                           UNITED STATES DISTRICT COURT
   10                         CENTRAL DISTRICT OF CALIFORNIA
   11
   12    NOTORIOUS B.I.G., a Delaware               Case No. 19-cv-01946 JAK (KSx)
         limited liability company,
   13
                           Plaintiff,               DISCOVERY MATTER
   14
                    vs.                    JOINT STIPULATION
   15                                      REGARDING PLAINTIFF’S
         Yes. Snowboards, Nidecker Group, MOTIONS TO COMPEL
   16    Chi Modu, an individual, Nidecker RESPONSES TO PLAINTIFF’S
         US, Inc., a Washington            REQUEST FOR PRODUCTION,
   17    Corporation, Nidecker SA, a       INTERROGATORIES, AND
         Switzerland Corporation, DOES 3- DEEM PLAINTIFF’S REQUESTS
   18    8,                                FOR ADMISSION ADMITTED
   19                      Defendants.
                                                    Complaint Filed:      March 15, 2019
   20                                               Hearing date:
                                                    Location:
   21                                               Post-Mediation
                                                       Status Conf.:        April 13, 2020
   22
                                                    Discovery cutoff date: April 6, 2020
   23                                               Pre-trial conference date: Not yet set
                                                    Trial date:                Not yet set
   24
   25
   26
   27
   28
                           JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                           CASE NO. 19-cv-1946-JAK
        4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 7 of 81 Page ID #:927



    1
    2                                         TABLE OF CONTENTS
    3        I.            INTRODUCTORY STATEMENTS OF THE CASE
    4                      a. Joint Procedural Statement
    5                      b. The Parties’ Meet and Confer Efforts
    6                      c. Plaintiff’s Introductory Statement
    7                      d. Defendant’s Introductory Statement
    8        II.           ISSUES IN DISPUTE
    9                      a. Plaintiff’s Document Requests
   10                      b. Plaintiff’s Interrogatories
   11                      c. Plaintiff’s Requests for Admission
   12        III.          CONCLUSION
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
                                                        2
   28                          JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                               CASE NO. 19-cv-1946-JAK
        4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 8 of 81 Page ID #:928



    1
    2              This Joint Stipulation is submitted by the undersigned parties pursuant to
    3   Local Rule 37-2 in connection with Plaintiff Notorious B.I.G.’s (“Plaintiff” or
    4   “BIG”) Motion to (1) Compel Further Responses and Documents to Plaintiff’s
    5   Request for Production of Documents (Set One) to Defendant Chi Modu
    6   “Defendant” or “Modu”), (2) Compel Further Answers to Plaintiff’s
    7   Interrogatories Directed to Modu (Set One), and (3) Compel Further Responses
    8   to Plaintiff’s Request for Admission (Set One) to Defendant Chi Modu.
    9   I.         INTRODUCTORY STATEMENTS OF THE CASE
   10              A.      Joint Procedural Statement
   11              Plaintiff Notorious B.I.G. LLC (“BIG”) alleges that defendants Chi
   12   Modu, Yes. Snowboards, Nidecker US, Nidecker SA, and Nidecker Group
   13   (collectively, “Defendants”) used two photographs featuring Christopher
   14   Wallace p/k/a “the Notorious B.I.G.”, as well as his name and lyrics, for
   15   commercial purposes without proper authorization. Plaintiff’s Complaint (the
   16   “Complaint” or the “FAC”) was filed on March 15, 2019 and amended on June
   17   20, 2019. It alleges six causes of action: unfair competition and false
   18   endorsement; trademark infringement; violation of California Business and
   19   Professions Code §17200; violation of New Jersey right of publicity law; unjust
   20   enrichment; and injunctive relief. Defendant Chi Modu (“Defendant”) filed his
   21   answer, affirmative defenses and counterclaim on April 22, 2019, alleging six
   22   causes of action: declaratory judgement; defamation; intentional affliction of
   23   emotional distress; unfair competition based on filing a malicious lawsuit and
   24   unjust enrichment.
   25              B.      The Parties’ Meet & Confer Efforts
   26              The Parties met and conferred as required by Local Rule 37-1 on October
   27
                                                     3
   28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                            CASE NO. 19-cv-1946-JAK
        4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 9 of 81 Page ID #:929



    1   30, 2019 and January 23, 2020.                Summaries of the meet and confer
    2   conversations is attached hereto as an exhibit to the Declaration of Sydney
    3   Pritchett (“Pritchett Decl.”) filed in support. (Pritchett Decl., ¶¶ 5, 8, Exhibit A,
    4   C). On March 2, 2020 Honorable Karen Stevenson authorized BIG to file a
    5   motion to compel in the Joint Stipulation format pursuant to Local Rule 73-2.
    6   Id. at ¶12.
    7              C.      Plaintiff’s Introductory Statement
    8              BIG is the legal representative of the late Christopher George Latore
    9   Wallace, p/k/a/ “Notorious B.I.G.” or “Biggie” (hereafter, “Wallace”). They
   10   hold Wallace’s right of publicity, copyrights, and trademarks. Through careful
   11   planning and management by BIG, Wallace’s large fan base continues to grow.
   12   Wallace’s work, persona, name, image, and likeness are so strong that he is
   13   routinely recognized and highly respected, even after his death. In complete
   14   disregard for BIG’s rights, and with knowledge of the infringing nature of their
   15   actions, Defendants knowingly used Wallace’s image, name, and lyrics without
   16   permission from nor compensation to BIG. Defendants usurped Wallace’s
   17   image, name, and lyrics for the sole purpose of profiting from the sale of
   18   unauthorized and infringing products, including sports equipment (the
   19   “Infringing Products”).         The Infringing Products were displayed and sold
   20   worldwide – including to customers in the United States – via the Internet, as
   21   well as in physical stores. BIG has never been compensated for the Defendants’
   22   use of its rights in connection with the Infringing Products.
   23              It is clear that products featuring Wallace’s name, image, and likeness
   24   were created in connection with the Defendants.              Nonetheless, Defendant
   25   continues to refuse to fully respond to Plaintiff’s discovery requests concerning,
   26   among other things, the creation and sale of the Infringing Products, the
   27
                                                     4
   28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                            CASE NO. 19-cv-1946-JAK
        4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 10 of 81 Page ID
                                   #:930


  1   unauthorized use of images of Wallace, the unauthorized use of Wallace’s
  2   trademarks and copyrights, the property rights and ownership of photographs of
  3   Wallace, and the relationships between the parties.
  4              Firstly, Defendant’s responses were untimely. “[F]ailure to object to
  5   discovery requests within the time required constitutes a waiver of any
  6   objection.” Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468,
  7   1473 (9th Cir.), cert. dismissed, 506 U.S. 948, 113 S.Ct. 454 (1992); Okada v.
  8   Whitehead, 2017 WL 4570770, at *3 (C.D. Cal. Oct. 12, 2017) (finding that
  9   untimely interrogatory objections are waived and ordering complete responses);
10    Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007), (unanswered
11    requests for admission, or untimely and deficient responses to the same, are
12    deemed admitted under Fed. R. Civ. P. 36(a)(3)). Accordingly, all of
13    Defendant’s objections should be waived and all of Plaintiff’s requests for
14    admission should be deemed admitted.
15               Beyond the timeliness objection, Defendant has produced only four pages
16    in response to the Discovery Requests. Pritchett Decl. at ¶ 4. Defendant also
17    failed to substantively respond to the vast majority of the interrogatories.
18    Similarly, Defendant failed to sufficiently respond to most of Plaintiff’s
19    Requests for Admission. After attending a pre-motion telephonic conference
20    with the Magistrate, Defendant was ordered to supplement his discovery
21    responses. Id at ¶ 7. These supplemental responses were delivered on December
22    17, 2019. Id at ¶ 7. While the supplemental responses improved some of
23    Defendant’s responses, they were still deficient with regards to most of the
24    discovery requests. Id at ¶ 8. The Defendant and Plaintiff’s counsel once again
25    met and conferred on January 23, 2020. Id at ¶ 8. During that meet and confer,
26    Mr. Modu promised to supplement his discovery responses again by February
27
                                                  5
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 11 of 81 Page ID
                                   #:931


  1   3, 2020. Id at ¶ 9. However, no supplemental responses were delivered. Id at
  2   ¶10. On February 20, 2020 Mr. Modu informed Plaintiff’s counsel that rather
  3   than participate in the discovery process he planned to file a motion to stay
  4   discovery until after the hearing on his motion for summary judgment. Id at ¶
  5   11. On March 2, 2020, at another pre-motion telephonic conference, the
  6   Magistrate authorized Plaintiff to file a motion to compel. Id at ¶ 12.
  7              Products featuring an unauthorized reproduction of Wallace’s name,
  8   image and likeness were undeniably created. Plaintiff served discovery that was
  9   narrowly tailored to what was at issue in the case. Defendant responded (late)
10    with boilerplate objections, irrelevant proclamations, and no substantive
11    information.            Defendant has failed to comply with the basic discovery
12    requirements. Accordingly, the motions to compel and deem admitted should
13    be granted.
14               D.        Defendant’s Introductory Statement
15
16
17         II.           ISSUES IN DISPUTE
18                       A. Plaintiff’s Document Requests
19    Issue No. 1: Defendant’s Responses Were Untimely and Therefore All
20    Objections Are Waived
21    Plaintiff’s Arguments and Supporting Authorities:
22               Written responses to Plaintiff’s discovery were due within 30 days after
23    being served. Plaintiff’s First Set of Requests for Production to Defendant Chi
24    Modu was served on August 2, 2019. Pritchett Decl. at ¶ 2. Defendant did not
25    respond until September 13, 2019. Id. at ¶3. Even with the additional three days
26    allowed because of service by mail, Modu’s responses are untimely. Thus all
27
                                                      6
28                           JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                             CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 12 of 81 Page ID
                                   #:932


  1   objections are now waived. FRCP 37; FRCP 34; Richmark Corp. v. Timber
  2   Falling Consultants (9th Cir. 1992) 959 F2d 1468, 1473.
  3              At the required meet and confer, Defendant did not offer an explanation
  4   for his failure to respond in a timely fashion. Even if he had, the rules are clear
  5   and the responses must be supplemented now that all objections have been
  6   waived.
  7   Defendant’s Arguments and Supporting Authorities:
  8
  9
10    Issue No. 2: Defendant Has Produced Only Four Pages of Documents:
11    Plaintiff’s Arguments and Supporting Authorities:
12               In response to most of the Request for Production, Plaintiff recites
13    boilerplate objections. Because, as discussed above, Defendant’s objections are
14    waived, Defendant must supplement his responses to provide a proper response.
15               The requirements for a response to a request for documents are clear. “For
16    each item or category, the response must either state that inspection and related
17    activities will be permitted as requested or state with specificity the grounds for
18    objecting to the request, including the reasons.” Fed. R. Civ. P. 34(2)(B). “An
19    objection must state whether any responsive materials are being withheld on the
20    basis of that objection. An objection to part of a request must specify the part
21    and permit inspection of the rest.” Fed. R. Civ. P. 34(2)(C). The scope of
22    discovery is broad. “Parties may obtain discovery regarding any nonprivileged
23    matter that is relevant to any party’s claim or defense and proportional to the
24    needs of the case”. Fed. R. Civ. P. 26.
25               “The party who resists discovery has the burden to show that discovery
26    should not be allowed, and has the burden of clarifying, explaining, and
27
                                                  7
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 13 of 81 Page ID
                                   #:933


  1   supporting its objections.” DirecTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D.
  2   Cal. 2002) (citations omitted). “[G]eneral or boilerplate objections such as
  3   ‘overly burdensome and harassing’ are improper – especially when a party fails
  4   to submit any evidentiary declarations supporting such objections.” A. Farber
  5   & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006). Defendant’s
  6   responses as discussed below are insufficient. They are filled with clearly
  7   boilerplate responses and do not state whether responsive materials are being
  8   withheld based on those objections. Each such request, as well as the response
  9   is reproduced and discussed below.
10    Defendant’s Arguments and Supporting Authorities:
11
12
13    REQUEST FOR PRODUCTION NO. 1:
14               All documents upon which Defendant intends to rely at any trial or
15    hearing or in connection with any motion in this action.
16    DEFENDANT’S RESPONSE TO REQUEST NO. 1:
17               CHI objects to the Request that it is vague and ambiguous, overbroad,
18    and unduly burdensome. Subject to and without waiver foregoing objections,
19    CHI provides the following response:
20               CHI objects to this request that it seeks information protected by the work
21    product doctrine, the common interest privilege, Federal Rules of Evidence 501
22    and Federal Rules of Evidence 502.
23               Defendant further objects to this request on the grounds that it is vague
24    and ambiguous to the extent that is asking Defendant to produce document that
25    it may rely upon connection with “any trial or hearing with any motion in this
26    action” when there are no pending motions and there is no trial date set in this
27
                                                  8
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 14 of 81 Page ID
                                   #:934


  1   action.
  2   Plaintiff’s Arguments and Supporting Authorities:
  3              Discovery is allowed regarding any nonprivileged matter that is relevant
  4   to any party’s claim or defense. This request is relevant, as any documents upon
  5   which Defendant intends to rely will, by definition, be relevant. Additionally,
  6   many – if not all – of these documents must be produced under Federal Rule of
  7   Civil Procedure 26(a)(1)(A)(ii).
  8              Additionally, Defendant must state whether responsive documents are
  9   being withheld on the basis of this objection.
10    Defendant’s Arguments and Supporting Authorities:
11
12
13    REQUEST FOR PRODUCTION NO. 2:
14               All documents concerning the creation or development of any Infringing
15    Products.
16    DEFENDANT’S RESPONSE TO REQUEST NO. 2:
17               CHI objects to the Request that it is vague and ambiguous, overbroad,
18    unduly burdensome and seeks information that is neither relevant to any party’s
19    claims or defenses, nor reasonably calculated to lead to the discovery of
20    admissible evidence. Subject to and without waiver foregoing objections, CHI
21    provides the following response:
22               Discovery objects to this request that it seeks information protected by,
23    the work product doctrine the common interest privilege, Federal Rules of
24    Evidence 501 and 502, and/or any applicable common law or statutory,
25    privilege, doctrines or immunities. Defendant will withhold any such privileged
26
27
                                                  9
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 15 of 81 Page ID
                                   #:935


  1   or protected documents.
  2              Defendant objects to the definition of “Infringing Products” to the extent
  3   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  4   rights, which Defendant denies.
  5   Defendant further objects to this request as overboard, unduly burdensome, and
  6   not reasonably limited in scope, in that seeks information not relevant to any
  7   claim or defense in the action and not proportional to the needs of this case.
  8   Plaintiff’s Arguments and Supporting Authorities:
  9              Discovery is allowed regarding any nonprivileged matter that is relevant
10    to any party’s claim or defense. This request is relevant because a key claim of
11    the case is that Infringing Products were designed, made, sold, marketed, and
12    displayed by the Defendants. It is clear from documents produced by other
13    parties that Mr. Modu was significantly involved in the creation and
14    development of the Infringing Products. Documents responsive to this request
15    are relevant to the scope, length, and apportionment of Defendant’s liability.
16                Additionally, Defendant must state whether responsive documents are
17    being withheld on the basis of this objection.
18    Defendant’s Arguments and Supporting Authorities:
19
20
21    REQUEST FOR PRODUCTION NO. 3:
22               All documents concerning your access to a Biggie Image in order to
23    create the Infringing Products.
24    DEFENDANT’S RESPONSE TO REQUEST NO. 5:
25               CHI objects to the Request that it is vague and ambiguous, overbroad,
26    unduly burdensome and seeks information that is neither relevant to any party’s
27
                                                 10
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 16 of 81 Page ID
                                   #:936


  1   claims or defenses, nor reasonably calculated to lead to the discovery of
  2   admissible evidence. Subject to and without waiver foregoing objections, CHI
  3   provides the following response:
  4              CHI objects to the Request that it is vague and ambiguous, overbroad,
  5   unduly burdensome and seeks information that is neither relevant to any party’s
  6   claims or defenses, nor reasonably calculated to lead to the discovery of
  7   admissible evidence. Subject to and without waiver foregoing objections, CHI
  8   provides the following response:
  9              Discovery objects to this request that it seeks information protected by,
10    the work product doctrine the common interest privilege, Federal Rules of
11    Evidence 501 and 502, and/or any applicable common law or statutory,
12    privilege, doctrines or immunities. Defendant will withhold any such privileged
13    or protected documents.
14               Defendant objects to the definition of “Infringing Products” to the extent
15    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
16    rights, which Defendant denies.
17    Defendant further objects to this request as overboard, unduly burdensome, and
18    not reasonably limited in scope, in that seeks information not relevant to any
19    claim or defense in the action and not proportional to the needs of this case.
20    Plaintiff’s Arguments and Supporting Authorities:
21               Discovery is allowed regarding any nonprivileged matter that is relevant
22    to any party’s claim or defense. This request is relevant because the process by
23    which the Infringing Products came to feature an image of Wallace is at issue
24    in the case. This request seeks documents relevant to use of a Biggie Image in
25    the creation of the Infringing Products.
26               Additionally, Defendant must state whether responsive documents are
27
                                                 11
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 17 of 81 Page ID
                                   #:937


  1   being withheld on the basis of this objection.
  2   Defendant’s Arguments and Supporting Authorities:
  3
  4
  5   REQUEST FOR PRODUCTION NO. 6:
  6              All documents concerning public display of the Infringing Products.
  7   DEFENDANT’S RESPONSE TO REQUEST NO. 6:
  8              CHI objects to the Request that it is vague and ambiguous, overbroad,
  9   unduly burdensome and seeks information that is neither relevant to any party’s
10    claims or defenses, nor reasonably calculated to lead to the discovery of
11    admissible evidence. Subject to and without waiver foregoing objections, CHI
12    provides the following response:
13               CHI objects to the Request that it is vague and ambiguous, overbroad,
14    unduly burdensome and seeks information that is neither relevant to any party’s
15    claims or defenses, nor reasonably calculated to lead to the discovery of
16    admissible evidence. Subject to and without waiver foregoing objections, CHI
17    provides the following response:
18               Discovery objects to this request that it seeks information protected by,
19    the work product doctrine the common interest privilege, Federal Rules of
20    Evidence 501 and 502, and/or any applicable common law or statutory,
21    privilege, doctrines or immunities. Defendant will withhold any such privileged
22    or protected documents.
23               Defendant objects to the definition of “Infringing Products” to the extent
24    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
25    rights, which Defendant denies.
26    Defendant further objects to this request as overboard, unduly burdensome, and
27
                                                 12
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 18 of 81 Page ID
                                   #:938


  1   not reasonably limited in scope, in that seeks information not relevant to any
  2   claim or defense in the action and not proportional to the needs of this case.
  3   Plaintiff’s Arguments and Supporting Authorities:
  4              Discovery is allowed regarding any nonprivileged matter that is relevant
  5   to any party’s claim or defense. This request is relevant because Plaintiff will
  6   need to know where, when, and how the Infringing Products were displayed in
  7   order to assess Defendant’s liability. Public Displays of the Infringing Products
  8   are relevant to Plaintiff’s claim that Defendant is capitalizing on Plaintiff’s
  9   rights without proper authorization.
10               Additionally, Defendant must state whether responsive documents are
11    being withheld on the basis of this objection.
12    Defendant’s Arguments and Supporting Authorities:
13
14
15    REQUEST FOR PRODUCTION NO. 7:
16               All communications concerning public display of the Infringing
17    Products.
18    DEFENDANT’S RESPONSE TO REQUEST NO. 7:
19               CHI objects to the Request that it is vague and ambiguous, overbroad,
20    unduly burdensome and seeks information that is neither relevant to any party’s
21    claims or defenses, nor reasonably calculated to lead to the discovery of
22    admissible evidence. Subject to and without waiver foregoing objections, CHI
23    provides the following response:
24               Discovery objects to this request that it seeks information protected by,
25    the work product doctrine the common interest privilege, Federal Rules of
26    Evidence 501 and 502, and/or any applicable common law or statutory,
27
                                                 13
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 19 of 81 Page ID
                                   #:939


  1   privilege, doctrines or immunities. Defendant will withhold any such privileged
  2   or protected documents.
  3              Defendant objects to the definition of “Infringing Products” to the extent
  4   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  5   rights, which Defendant denies.
  6   Defendant further objects to this request as overboard, unduly burdensome, and
  7   not reasonably limited in scope, in that seeks information not relevant to any
  8   claim or defense in the action and not proportional to the needs of this case.
  9   Plaintiff’s Arguments and Supporting Authorities:
10               Discovery is allowed regarding any nonprivileged matter that is relevant
11    to any party’s claim or defense. This request is relevant because Plaintiff will
12    need to know where, when, and how the Infringing Products were displayed in
13    order to assess Defendant’s liability. Public Displays of the Infringing Products
14    are relevant to Plaintiff’s claim that Defendant is capitalizing on Plaintiff’s
15    rights without proper authorization.
16               Additionally, Defendant must state whether responsive documents are
17    being withheld on the basis of this objection.
18    Defendant’s Arguments and Supporting Authorities:
19
20    REQUEST FOR PRODUCTION NO. 9:
21               All documents concerning cease and desist letters sent to the defendants
22    related to the misuse of images of persons.
23    DEFENDANT’S RESPONSE TO REQUEST NO. 9:
24               CHI objects to the Request that it is vague and ambiguous, overbroad,
25    unduly burdensome and seeks information that is neither relevant to any party’s
26    claims or defenses, nor reasonably calculated to lead to the discovery of
27
                                                 14
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 20 of 81 Page ID
                                   #:940


  1   admissible evidence. Subject to and without waiver foregoing objections, CHI
  2   provides the following response:
  3              Discovery objects to this request to the extent that it seeks information
  4   protected by, the work product doctrine, the common interest privilege, Federal
  5   Rule of Evidence 501, and/or any other applicable common law or statutory
  6   privilege, doctrine, or immunities. Defendant will withhold any such privileged
  7   or protected documents.
  8              Defendant further objects to this request to the extent it seeks not in the
  9   possession, custody or control of Defendant and on the grounds that it is vague
10    and ambiguous and unduly burdensome in that the request seeks “All documents
11    concerning cease and desist letters sent to the Defendants” and Plaintiff has
12    propounded this identical request for production separately on defendant CHI
13    and Defendant Nidecker S.A.
14               Subject to the foregoing general and specific objections, and without
15    waiving the same, Defendant provides the following response.
16    Defendant will produce a representative sample of relevant, non privileged
17    documents, if any, in its possession, custody or control that are reasonably
18    responsive to this request and located after a reasonable search.
19    Plaintiff’s Arguments and Supporting Authorities:
20               Discovery is allowed regarding any nonprivileged matter that is relevant
21    to any party’s claim or defense. This request is relevant because the FAC
22    alleges that defendants were willful in their misuse of Wallace’s name, image,
23    and likeness. Previous cease and desist letters would tend to show whether the
24    defendants had the necessary intent for this claim. Documents responsive to this
25    request go directly to what knowledge Defendant had regarding the nature of
26    his use of the Biggie Images. This response is also nonsensical to the extent it
27
                                                 15
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 21 of 81 Page ID
                                   #:941


  1   objects because “Plaintiff has propounded this identical request for production
  2   separately on defendant CHI”.
  3   Defendant’s Arguments and Supporting Authorities:
  4
  5   REQUEST FOR PRODUCTION NO. 10:
  6              All documents concerning the ownership of, or property rights,
  7   intellectual or physical, of the Infringing Products.
  8   DEFENDANT’S RESPONSE TO REQUEST NO. 10:
  9              CHI objects to the Request that it is vague and ambiguous, overbroad,
10    unduly burdensome and seeks information that is neither relevant to any party’s
11    claims or defenses, nor reasonably calculated to lead to the discovery of
12    admissible evidence. Subject to and without waiver foregoing objections, CHI
13    provides the following response:
14               Defendant will provide ownership documents in a reasonable time.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. This request is relevant because Defendant has
18    attempted to evade any and all discovery based on his claims that he owns a
19    copyright in the image used on the Infringing Products, thereby putting
20    ownership rights at issue. Additionally, documents responsive to this request
21    will show the relationship between the defendants, by showing what rights each
22    party holds through agreement or other means, in ways that will be relevant to
23    apportioning liability.
24               Additionally, it is improper for Defendant to provide responsive
25    documents “in a reasonable time.” If responsive documents exist, Defendant
26    must produce them. Defendant does not get to withhold documents because it
27
                                                 16
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 22 of 81 Page ID
                                   #:942


  1   has decided it is not a “reasonable time.”
  2   Defendant’s Arguments and Supporting Authorities:
  3
  4
  5   REQUEST FOR PRODUCTION NO. 11:
  6              All documents concerning the ownership of, or property rights,
  7   intellectual or physical, of Biggie Images.
  8   DEFENDANT’S RESPONSE TO REQUEST NO. 11:
  9              CHI objects to the Request that it is vague and ambiguous, overbroad,
10    unduly burdensome and seeks information that is neither relevant to any party’s
11    claims or defenses, nor reasonably calculated to lead to the discovery of
12    admissible evidence. Subject to and without waiver foregoing objections, CHI
13    provides the following response:
14    CHI, the creator of the image has all photos in the photo set and series which is
15    proof of creation and ownership. As well as the federal copyright registration
16    document which will be produced in a reasonable time.
17    Plaintiff’s Arguments and Supporting Authorities:
18               Discovery is allowed regarding any nonprivileged matter that is relevant
19    to any party’s claim or defense. Defendant claims ownership rights in certain
20    Biggie Images. This request is relevant because Defendant claims that he owns
21    a copyright in the image used on the Infringing Products. Defendant’s claims
22    puts ownership rights at issue.
23               Further, Defendant’s claim that he has “all the photos in the photo set and
24    series” is not actually proof of creation and ownership. Defendant cannot avoid
25    his duty to produce documents concerning the ownership of the intellectual
26    property rights in the Biggie Images by stating that he has the photographs.
27
                                                 17
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 23 of 81 Page ID
                                   #:943


  1              Additionally, it is improper for Defendant to provide responsive
  2   documents “in a reasonable time.” If responsive documents exist, Defendant
  3   must produce them. Defendant does not get to withhold documents because it
  4   has decided it is not a “reasonable time.”
  5   Defendant’s Arguments and Supporting Authorities:
  6
  7   REQUEST FOR PRODUCTION NO. 12:
  8              All documents concerning agreements, including but not limited to the
  9   agreements and all drafts thereof, relating to the Infringing Products.
10    DEFENDANT’S RESPONSE TO REQUEST NO. 12:
11               CHI objects to the Request that it is vague and ambiguous, overbroad,
12    unduly burdensome and seeks information that is neither relevant to any party’s
13    claims or defenses, nor reasonably calculated to lead to the discovery of
14    admissible evidence. Subject to and without waiver foregoing objections, CHI
15    provides the following response:
16               Discovery objects to this request that it seeks information protected by,
17    the work product doctrine the common interest privilege, Federal Rules of
18    Evidence 501 and 502, and/or any applicable common law or statutory,
19    privilege, doctrines or immunities. Defendant will withhold any such privileged
20    or protected documents.
21               Defendant objects to the definition of “Infringing Products” to the extent
22    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
23    rights, which Defendant denies.
24    Defendant further objects to this request as overboard, unduly burdensome, and
25    not reasonably limited in scope, in that seeks information not relevant to any
26    claim or defense in the action and not proportional to the needs of this case.
27
                                                 18
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 24 of 81 Page ID
                                   #:944


  1   Plaintiff’s Arguments and Supporting Authorities:
  2              Discovery is allowed regarding any nonprivileged matter that is relevant
  3   to any party’s claim or defense. This request is relevant because, while it is
  4   clear that unauthorized products were created that feature Mr. Wallace, it is
  5   unclear what role each defendant played in that creation. It is also unclear what
  6   rights Defendant claimed to have in certain aspects of the Infringing Products,
  7   which would likely be evidenced in an agreement. The requested documents are
  8   relevant to that issue, as well as to the calculation of damages.
  9              Additionally, Defendant must state whether responsive documents are
10    being withheld on the basis of this objection.
11    Defendant’s Arguments and Supporting Authorities:
12
13    REQUEST FOR PRODUCTION NO. 18:
14               All documents concerning any attempted or successful copyright
15    registration related to the Infringing Products.
16    DEFENDANT’S RESPONSE TO REQUEST NO. 18:
17               CHI objects to the Request that it is vague and ambiguous, overbroad,
18    unduly burdensome and seeks information that is neither relevant to any party’s
19    claims or defenses, nor reasonably calculated to lead to the discovery of
20    admissible evidence. Subject to and without waiver foregoing objections, CHI
21    provides the following response:
22               Discovery objects to this request that it seeks information protected by,
23    the work product doctrine the common interest privilege, Federal Rules of
24    Evidence 501 and 502, and/or any applicable common law or statutory,
25    privilege, doctrines or immunities. Defendant will withhold any such privileged
26
27
                                                 19
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 25 of 81 Page ID
                                   #:945


  1   or protected documents.
  2              Defendant objects to the definition of “Infringing Products” to the extent
  3   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  4   rights, which Defendant denies.
  5              Defendant further objects to this request as overboard, unduly
  6   burdensome, and not reasonably limited in scope, in that seeks information not
  7   relevant to any claim or defense in the action and not proportional to the needs
  8   of this case.
  9   CHI, the creator of the image has all photos in same set and series which is proof
10    of ownership. As well as the federal copyright registration documents which
11    will be produced in a reasonable time.
12    Plaintiff’s Arguments and Supporting Authorities:
13               Discovery is allowed regarding any nonprivileged matter that is relevant
14    to any party’s claim or defense. This request is relevant because Defendant has
15    attempted to evade any and all discovery based on his claims that he owns a
16    copyright in the image used on the Infringing Products. The ownership of the
17    image used in the Infringing Products is therefore at issue.
18               Further, Defendant’s claim that he has “all the photos in the photo set and
19    series” is not definitive proof of creation and ownership. Defendant cannot
20    avoid his duty to produce documents concerning the ownership of the
21    intellectual property rights in the Biggie Images by stating that he has the
22    photographs.
23               Additionally, it is improper for Defendant to provide responsive
24    documents “in a reasonable time.” If responsive documents exist, Defendant
25    must produce them. Defendant does not get to withhold documents because it
26    has decided it is not a “reasonable time.”
27
                                                 20
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 26 of 81 Page ID
                                   #:946


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3
  4   REQUEST FOR PRODUCTION NO. 19:
  5              All documents concerning any attempted or successful copyright
  6   registration related to any Biggie Images.
  7   DEFENDANT’S RESPONSE TO REQUEST NO. 19:
  8              CHI objects to the Request that it is vague and ambiguous, overbroad,
  9   unduly burdensome and seeks information that is neither relevant to any party’s
10    claims or defenses, nor reasonably calculated to lead to the discovery of
11    admissible evidence. Subject to and without waiver foregoing objections, CHI
12    provides the following response:
13               Discovery objects to this request that it seeks information protected by,
14    the work product doctrine the common interest privilege, Federal Rules of
15    Evidence 501 and 502, and/or any applicable common law or statutory,
16    privilege, doctrines or immunities. Defendant will withhold any such privileged
17    or protected documents.
18               Defendant objects to the definition of “Infringing Products” to the extent
19    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
20    rights, which Defendant denies.
21               Defendant further objects to this request as overboard, unduly
22    burdensome, and not reasonably limited in scope, in that seeks information not
23    relevant to any claim or defense in the action and not proportional to the needs
24    of this case.
25    CHI, the creator of the image has all photos in same set and series which is proof
26    of ownership. As well as the federal copyright registration documents which
27
                                                 21
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 27 of 81 Page ID
                                   #:947


  1   will be produced in a reasonable time.
  2   Plaintiff’s Arguments and Supporting Authorities:
  3              Discovery is allowed regarding any nonprivileged matter that is relevant
  4   to any party’s claim or defense. This request is relevant because Defendant has
  5   attempted to evade any and all discovery based on his claims that he owns a
  6   copyright in the image used on the Infringing Products. The ownership of the
  7   image used in the Infringing Products is at issue.
  8              Further, Defendant’s claim that he has “all the photos in the photo set and
  9   series” is not definitive proof of creation and ownership. Defendant cannot
10    avoid his duty to produce documents concerning the ownership of the
11    intellectual property rights in the Biggie Images by stating that he has the
12    photographs.
13               Additionally, it is improper for Defendant to provide responsive
14    documents “in a reasonable time.” If responsive documents exist, Defendant
15    must produce them. Defendant does not get to withhold documents because it
16    has decided it is not a “reasonable time.”
17    Defendant’s Arguments and Supporting Authorities:
18
19
20    REQUEST FOR PRODUCTION NO. 24:
21               All documents concerning the research and development documentation
22    for any Infringing Products.
23    DEFENDANT’S RESPONSE TO REQUEST NO. 24:
24               CHI objects to the Request that it is vague and ambiguous, overbroad,
25    unduly burdensome and seeks information that is neither relevant to any party’s
26    claims or defenses, nor reasonably calculated to lead to the discovery of
27
                                                 22
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 28 of 81 Page ID
                                   #:948


  1   admissible evidence. Subject to and without waiver foregoing objections, CHI
  2   provides the following response:
  3              Discovery objects to this request that it seeks information protected by,
  4   the work product doctrine the common interest privilege, Federal Rules of
  5   Evidence 501 and 502, and/or any applicable common law or statutory,
  6   privilege, doctrines or immunities. Defendant will withhold any such privileged
  7   or protected documents.
  8              Defendant objects to the definition of “Infringing Products” to the extent
  9   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
10    rights, which Defendant denies.
11               Defendant further objects to this request as overboard, unduly
12    burdensome, and not reasonably limited in scope, in that seeks information not
13    relevant to any claim or defense in the action and not proportional to the needs
14    of this case.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. Documents responsive to this request are
18    relevant because whether the defendants’ choice to include a Biggie Image on
19    the Infringing Products was an attempt to capitalize on Wallace’s publicity is
20    directly at issue in this case. This request also seeks documents that will be
21    relevant to the issue of willfulness.
22               Additionally, Defendant must state whether responsive documents are
23    being withheld on the basis of this objection.
24    Defendant’s Arguments and Supporting Authorities:
25
26
27
                                                 23
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 29 of 81 Page ID
                                   #:949


  1   REQUEST FOR PRODUCTION NO. 25:
  2              All documentation of marketing plans for the Infringing Products.
  3   DEFENDANT’S RESPONSE TO REQUEST NO. 25:
  4              CHI objects to the Request that it is vague and ambiguous, overbroad,
  5   unduly burdensome and seeks information that is neither relevant to any party’s
  6   claims or defenses, nor reasonably calculated to lead to the discovery of
  7   admissible evidence. Subject to and without waiver foregoing objections, CHI
  8   provides the following response:
  9              Discovery objects to this request that it seeks information protected by,
10    the work product doctrine the common interest privilege, Federal Rules of
11    Evidence 501 and 502, and/or any applicable common law or statutory,
12    privilege, doctrines or immunities. Defendant will withhold any such privileged
13    or protected documents.
14               Defendant objects to the definition of “Infringing Products” to the extent
15    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
16    rights, which Defendant denies.
17    Defendant further objects to this request as overboard, unduly burdensome, and
18    not reasonably limited in scope, in that seeks information not relevant to any
19    claim or defense in the action and not proportional to the needs of this case.
20    Plaintiff’s Arguments and Supporting Authorities:
21               Discovery is allowed regarding any nonprivileged matter that is relevant
22    to any party’s claim or defense. Documents responsive to this request are
23    relevant because whether the defendants’ choice to include a Biggie Image on
24    the Infringing Products was an attempt to capitalize on Wallace’s popularity is
25    directly at issue in this case. This request also seeks documents that will be
26    relevant to the issue of willfulness.
27
                                                 24
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 30 of 81 Page ID
                                   #:950


  1              Additionally, Defendant must state whether responsive documents are
  2   being withheld on the basis of this objection.
  3   Defendant’s Arguments and Supporting Authorities:
  4
  5
  6   REQUEST FOR PRODUCTION NO. 26:
  7              All documents concerning plaintiff Notorious B.I.G. LLC.
  8   DEFENDANT’S RESPONSE TO REQUEST NO. 26:
  9              CHI objects to the Request that it is vague and ambiguous, overbroad,
10    unduly burdensome and seeks information that is neither relevant to any party’s
11    claims or defenses, nor reasonably calculated to lead to the discovery of
12    admissible evidence. Subject to and without waiver foregoing objections, CHI
13    provides the following response:
14               Discovery objects to this request that it seeks information protected by,
15    the work product doctrine the common interest privilege, Federal Rules of
16    Evidence 501 and 502, and/or any applicable common law or statutory,
17    privilege, doctrines or immunities. Defendant will withhold any such privileged
18    or protected documents.
19               Defendant objects to the definition of “Infringing Products” to the extent
20    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
21    rights, which Defendant denies.
22               Defendant further objects to this request as overboard, unduly
23    burdensome, and not reasonably limited in scope, in that seeks information not
24    relevant to any claim or defense in the action and not proportional to the needs
25    of this case.
26
27
                                                 25
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 31 of 81 Page ID
                                   #:951


  1   Plaintiff’s Arguments and Supporting Authorities:
  2              Discovery is allowed regarding any nonprivileged matter that is relevant
  3   to any party’s claim or defense. The relevant time period for this request is
  4   explicitly stated as January 2016 to the present, so the request is narrowly
  5   tailored. Additionally, documents responsive to this request are relevant because
  6   whether the defendants attempted to capitalize on Wallace’s publicity, and
  7   whether they received authorization to do so, is directly at issue in this case.
  8              Additionally, Defendant must state whether responsive documents are
  9   being withheld on the basis of this objection.
10    Defendant’s Arguments and Supporting Authorities:
11
12    REQUEST FOR PRODUCTION NO. 27:
13               All communications concerning defendant Yes. Snowboards.
14    DEFENDANT’S RESPONSE TO REQUEST NO. 27:
15               CHI objects to the Request that it is vague and ambiguous, overbroad,
16    unduly burdensome and seeks information that is neither relevant to any party’s
17    claims or defenses, nor reasonably calculated to lead to the discovery of
18    admissible evidence. Subject to and without waiver foregoing objections, CHI
19    provides the following response:
20               Discovery objects to this request that it seeks information protected by,
21    the work product doctrine the common interest privilege, Federal Rules of
22    Evidence 501 and 502, and/or any applicable common law or statutory,
23    privilege, doctrines or immunities. Defendant will withhold any such privileged
24    or protected documents.
25               Defendant objects to the definition of “Infringing Products” to the extent
26    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
27
                                                 26
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 32 of 81 Page ID
                                   #:952


  1   rights, which Defendant denies.
  2   Defendant further objects to this request as overboard, unduly burdensome, and
  3   not reasonably limited in scope, in that seeks information not relevant to any
  4   claim or defense in the action and not proportional to the needs of this case.
  5   Plaintiff’s Arguments and Supporting Authorities:
  6              Discovery is allowed regarding any nonprivileged matter that is relevant
  7   to any party’s claim or defense. Nidecker Group is a company that in some way
  8   controls both Nidecker SA and Nidecker US. Nidecker Group manufactures and
  9   sells snowboards in the United States and Europe and also manages defendant
10    Yes. Snowboards. The snowboards at issue in this case were likely
11    manufactured and sold by one or all of these entities. Yes. Snowboards and
12    Defendant worked together to design and create the infringing snowboards. This
13    request is relevant because, while it is clear that unauthorized products were
14    created that feature Mr. Wallace, it is unclear what role each defendant played
15    in that creation. Documents responsive to this request will be relevant to that
16    key issue.
17               Additionally, Defendant must state whether responsive documents are
18    being withheld on the basis of this objection.
19    Defendant’s Arguments and Supporting Authorities:
20
21    REQUEST FOR PRODUCTION NO. 28:
22               All communications concerning defendant Nidecker Group.
23    DEFENDANT’S RESPONSE TO REQUEST NO. 28:
24               CHI objects to the Request that it is vague and ambiguous, overbroad,
25    unduly burdensome and seeks information that is neither relevant to any party’s
26    claims or defenses, nor reasonably calculated to lead to the discovery of
27
                                                 27
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 33 of 81 Page ID
                                   #:953


  1   admissible evidence. Subject to and without waiver foregoing objections, CHI
  2   provides the following response:
  3              Discovery objects to this request that it seeks information protected by,
  4   the work product doctrine the common interest privilege, Federal Rules of
  5   Evidence 501 and 502, and/or any applicable common law or statutory,
  6   privilege, doctrines or immunities. Defendant will withhold any such privileged
  7   or protected documents.
  8              Defendant objects to the definition of “Infringing Products” to the extent
  9   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
10    rights, which Defendant denies.
11               Defendant further objects to this request as overboard, unduly
12    burdensome, and not reasonably limited in scope, in that seeks information not
13    relevant to any claim or defense in the action and not proportional to the needs
14    of this case.
15    Defendant further objects to this request as vague and ambiguous as to the entity
16    called “Nidecker Group”.
17    Plaintiff’s Arguments and Supporting Authorities:
18               Discovery is allowed regarding any nonprivileged matter that is relevant
19    to any party’s claim or defense. Nidecker Group is a company that in some way
20    controls both Nidecker SA and Nidecker US. Nidecker Group manufactures and
21    sells snowboards in the United States and Europe and also manages defendant
22    Yes. Snowboards. The snowboards at issue in this case were likely
23    manufactured and sold by one or all of these entities. This request is relevant
24    because, while it is clear that unauthorized products were created that feature
25    Mr. Wallace, it is unclear what role each defendant played in that creation.
26    Documents responsive to this request will be relevant to that key issue.
27
                                                 28
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 34 of 81 Page ID
                                   #:954


  1              Additionally, Defendant must state whether responsive documents are
  2   being withheld on the basis of this objection.
  3   Defendant’s Arguments and Supporting Authorities:
  4
  5   REQUEST FOR PRODUCTION NO. 29:
  6              All communications concerning defendant Nidecker US.
  7   DEFENDANT’S RESPONSE TO REQUEST NO. 29:
  8              CHI objects to the Request that it is vague and ambiguous, overbroad,
  9   unduly burdensome and seeks information that is neither relevant to any party’s
10    claims or defenses, nor reasonably calculated to lead to the discovery of
11    admissible evidence. Subject to and without waiver foregoing objections, CHI
12    provides the following response:
13               Discovery objects to this request that it seeks information protected by,
14    the work product doctrine the common interest privilege, Federal Rules of
15    Evidence 501 and 502, and/or any applicable common law or statutory,
16    privilege, doctrines or immunities. Defendant will withhold any such privileged
17    or protected documents.
18               Defendant further objects to this request as overboard, unduly
19    burdensome, and not reasonably limited in scope, in that seeks information not
20    relevant to any claim or defense in the action and not proportional to the needs
21    of this case.
22    Defendant further objects to this request as vague and ambiguous as the to the
23    entity called “Nidecker US”
24    Plaintiff’s Arguments and Supporting Authorities:
25               Discovery is allowed regarding any nonprivileged matter that is relevant
26    to any party’s claim or defense. Nidecker Group is a company that in some way
27
                                                 29
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 35 of 81 Page ID
                                   #:955


  1   controls both Nidecker SA and Nidecker US. Nidecker Group manufactures and
  2   sells snowboards in the United States and Europe and also manages defendant
  3   Yes. Snowboards. The snowboards at issue in this case were likely
  4   manufactured and sold by one or all of these entities. This request is relevant
  5   because, while it is clear that unauthorized products were created that feature
  6   Mr. Wallace, it is unclear what role each defendant played in that creation.
  7   Documents responsive to this request will be relevant to that key issue.
  8              Additionally, Defendant must state whether responsive documents are
  9   being withheld on the basis of this objection.
10    Defendant’s Arguments and Supporting Authorities:
11
12    REQUEST FOR PRODUCTION NO. 30:
13               All communications concerning defendant Nidecker SA.
14    DEFENDANT’S RESPONSE TO REQUEST NO. 30:
15               CHI objects to the Request that it is vague and ambiguous, overbroad,
16    unduly burdensome and seeks information that is neither relevant to any party’s
17    claims or defenses, nor reasonably calculated to lead to the discovery of
18    admissible evidence. Subject to and without waiver foregoing objections, CHI
19    provides the following response:
20               Discovery objects to this request that it seeks information protected by,
21    the work product doctrine the common interest privilege, Federal Rules of
22    Evidence 501 and 502, and/or any applicable common law or statutory,
23    privilege, doctrines or immunities. Defendant will withhold any such privileged
24    or protected documents.
25    Defendant further objects to this request as overboard, unduly burdensome, and
26    not reasonably limited in scope, in that seeks information not relevant to any
27
                                                 30
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 36 of 81 Page ID
                                   #:956


  1   claim or defense in the action and not proportional to the needs of this case.
  2   Plaintiff’s Arguments and Supporting Authorities:
  3              Discovery is allowed regarding any nonprivileged matter that is relevant
  4   to any party’s claim or defense. Nidecker Group is a company that in some way
  5   controls both Nidecker SA and Nidecker US. Nidecker Group manufactures and
  6   sells snowboards in the United States and Europe and also manages defendant
  7   Yes. Snowboards. The snowboards at issue in this case were likely
  8   manufactured and sold by one or all of these entities. This request is relevant
  9   because, while it is clear that unauthorized products were created that feature
10    Mr. Wallace, it is unclear what role each defendant played in that creation.
11    Communications responsive to this request will be relevant to that key issue.
12               Additionally, Defendant must state whether responsive documents are
13    being withheld on the basis of this objection.
14    Defendant’s Arguments and Supporting Authorities:
15
16    REQUEST FOR PRODUCTION NO. 31:
17               All communications regarding the creation and development of the
18    Infringing Products.
19    DEFENDANT’S RESPONSE TO REQUEST NO. 31:
20               CHI objects to the Request that it is vague and ambiguous, overbroad,
21    unduly burdensome and seeks information that is neither relevant to any party’s
22    claims or defenses, nor reasonably calculated to lead to the discovery of
23    admissible evidence. Subject to and without waiver foregoing objections, CHI
24    provides the following response:
25               Discovery objects to this request that it seeks information protected by,
26    the work product doctrine the common interest privilege, Federal Rules of
27
                                                 31
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 37 of 81 Page ID
                                   #:957


  1   Evidence 501 and 502, and/or any applicable common law or statutory,
  2   privilege, doctrines or immunities. Defendant will withhold any such privileged
  3   or protected documents.
  4              Defendant objects to the definition of “Infringing Products” to the extent
  5   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  6   rights, which Defendant denies.
  7   Defendant further objects to this request as overboard, unduly burdensome, and
  8   not reasonably limited in scope, in that seeks information not relevant to any
  9   claim or defense in the action and not proportional to the needs of this case.
10    Plaintiff’s Arguments and Supporting Authorities:
11               Discovery is allowed regarding any nonprivileged matter that is relevant
12    to any party’s claim or defense. This request is relevant because a key claim of
13    the case is that Infringing Products were designed, made, sold, marketed, and
14    displayed by the defendants. Plaintiff will need to know what Modu’s role and
15    involvement        was    in   the development      of   the   Infringing   Products.
16    Communications responsive to this request will be relevant to that issue.
17               Additionally, Defendant must state whether responsive documents are
18    being withheld on the basis of this objection.
19    Defendant’s Arguments and Supporting Authorities:
20
21    REQUEST FOR PRODUCTION NO. 32:
22               All documentation of the relationships, including professional or personal
23    relationships, between the defendants.
24    DEFENDANT’S RESPONSE TO REQUEST NO. 32:
25               CHI objects to the Request that it is vague and ambiguous, overbroad,
26    unduly burdensome and seeks information that is neither relevant to any party’s
27
                                                 32
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 38 of 81 Page ID
                                   #:958


  1   claims or defenses, nor reasonably calculated to lead to the discovery of
  2   admissible evidence. Subject to and without waiver foregoing objections, CHI
  3   provides the following response:
  4              Discovery objects to this request that it seeks information protected by,
  5   the work product doctrine the common interest privilege, Federal Rules of
  6   Evidence 501 and 502, and/or any applicable common law or statutory,
  7   privilege, doctrines or immunities. Defendant will withhold any such privileged
  8   or protected documents.
  9   Defendant further objects to this request as overboard, unduly burdensome, and
10    not reasonably limited in scope, in that seeks information not relevant to any
11    claim or defense in the action and not proportional to the needs of this case.
12    Plaintiff’s Arguments and Supporting Authorities:
13               Discovery is allowed regarding any nonprivileged matter that is relevant
14    to any party’s claim or defense. Nidecker Group is an entity that in some way
15    controls both Nidecker SA and Nidecker US. Nidecker Group manufactures and
16    sells snowboards in the United States and Europe and also manages defendant
17    Yes. Snowboards. The snowboards at issue in this case were likely
18    manufactured and sold by one or all of these entities. This request is relevant
19    because, while it is clear that unauthorized products were created that feature
20    Mr. Wallace, it is unclear what role each defendant played in that creation.
21    Documents responsive to this request will be relevant to that key issue.
22               Additionally, Defendant must state whether responsive documents are
23    being withheld on the basis of this objection.
24
25
26
27
                                                 33
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 39 of 81 Page ID
                                   #:959


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   REQUEST FOR PRODUCTION NO. 33:
  4              All documentation between you and any representatives of the Plaintiff.
  5   DEFENDANT’S RESPONSE TO REQUEST NO. 33:
  6              CHI objects to the Request that it is vague and ambiguous, overbroad,
  7   unduly burdensome and seeks information that is neither relevant to any party’s
  8   claims or defenses, nor reasonably calculated to lead to the discovery of
  9   admissible evidence. Subject to and without waiver foregoing objections, CHI
10    provides the following response:
11               Discovery objects to this request that it seeks information protected by,
12    the work product doctrine the common interest privilege, Federal Rules of
13    Evidence 501 and 502, and/or any applicable common law or statutory,
14    privilege, doctrines or immunities. Defendant will withhold any such privileged
15    or protected documents.
16               Defendant objects to the definition of “Infringing Products” to the extent
17    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
18    rights, which Defendant denies.
19    Defendant further objects to this request as overboard, unduly burdensome, and
20    not reasonably limited in scope, in that seeks information not relevant to any
21    claim or defense in the action and not proportional to the needs of this case.
22    Plaintiff’s Arguments and Supporting Authorities:
23               Discovery is allowed regarding any nonprivileged matter that is relevant
24    to any party’s claim or defense. Documents responsive to this request are
25    relevant because whether or not defendants’ use of Wallace’s image was
26    authorized is a key issue. Documents between Defendant and Plaintiff would be
27
                                                 34
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 40 of 81 Page ID
                                   #:960


  1   relevant to whether Defendant sought or received permission from Plaintiff to
  2   use Biggie Images.
  3              Additionally, Defendant must state whether responsive documents are
  4   being withheld on the basis of this objection.
  5   Defendant’s Arguments and Supporting Authorities:
  6
  7   REQUEST FOR PRODUCTION NO. 34:
  8              All documentation regarding any and all competitors and customers
  9   potentially affected by the actions alleged in this action.
10    DEFENDANT’S RESPONSE TO REQUEST NO. 34:
11               CHI objects to the Request that it is vague and ambiguous, overbroad,
12    unduly burdensome and seeks information that is neither relevant to any party’s
13    claims or defenses, nor reasonably calculated to lead to the discovery of
14    admissible evidence. Subject to and without waiver foregoing objections, CHI
15    provides the following response:
16               Discovery objects to this request that it seeks information protected by,
17    the work product doctrine the common interest privilege, Federal Rules of
18    Evidence 501 and 502, and/or any applicable common law or statutory,
19    privilege, doctrines or immunities. Defendant will withhold any such privileged
20    or protected documents.
21    Defendant further objects to this request as overboard, unduly burdensome, and
22    not reasonably limited in scope, in that seeks information not relevant to any
23    claim or defense in the action and not proportional to the needs of this case.
24    Plaintiff’s Arguments and Supporting Authorities:
25               Discovery is allowed regarding any nonprivileged matter that is relevant
26    to any party’s claim or defense. The effect of defendants’ use of Wallace’s
27
                                                 35
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 41 of 81 Page ID
                                   #:961


  1   image, persona trademarks, and copyrights, is at issue. Accordingly, documents
  2   responsive to this request will be relevant.
  3              Additionally, Defendant must state whether responsive documents are
  4   being withheld on the basis of this objection.
  5   Defendant’s Arguments and Supporting Authorities:
  6
  7   REQUEST FOR PRODUCTION NO. 35:
  8              All documents concerning money, or other items of value, paid to you in
  9   exchange for the Infringing Products.
10    DEFENDANT’S RESPONSE TO REQUEST NO. 35:
11               CHI objects to the Request that it is vague and ambiguous, overbroad,
12    unduly burdensome and seeks information that is neither relevant to any party’s
13    claims or defenses, nor reasonably calculated to lead to the discovery of
14    admissible evidence. Subject to and without waiver foregoing objections, CHI
15    provides the following response:
16               Discovery objects to this request that it seeks information protected by,
17    the work product doctrine the common interest privilege, Federal Rules of
18    Evidence 501 and 502, and/or any applicable common law or statutory,
19    privilege, doctrines or immunities. Defendant will withhold any such privileged
20    or protected documents.
21               Defendant objects to the definition of “Infringing Products” to the extent
22    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
23    rights, which Defendant denies.
24    Defendant further objects to this request as overboard, unduly burdensome, and
25    not reasonably limited in scope, in that seeks information not relevant to any
26    claim or defense in the action and not proportional to the needs of this case.
27
                                                 36
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 42 of 81 Page ID
                                   #:962


  1   Plaintiff’s Arguments and Supporting Authorities:
  2              Discovery is allowed regarding any nonprivileged matter that is relevant
  3   to any party’s claim or defense. A key issue in this case is whether Modu made
  4   money from the unauthorized use of Wallace’s image. This request goes directly
  5   to that issue. This request is relevant because, while it is clear that unauthorized
  6   products were created that feature Mr. Wallace, it is unclear what role each
  7   defendant played in that creation. Documents responsive to this request will also
  8   be relevant to the calculation of damages.
  9              Additionally, Defendant must state whether responsive documents are
10    being withheld on the basis of this objection.
11    Defendant’s Arguments and Supporting Authorities:
12
13    REQUEST FOR PRODUCTION NO. 36:
14               All documents concerning any attempted commercialization of the
15    Infringing Products.
16    DEFENDANT’S RESPONSE TO REQUEST NO. 36:
17               CHI objects to the Request that it is vague and ambiguous, overbroad,
18    unduly burdensome and seeks information that is neither relevant to any party’s
19    claims or defenses, nor reasonably calculated to lead to the discovery of
20    admissible evidence. Subject to and without waiver foregoing objections, CHI
21    provides the following response:
22               Discovery objects to this request that it seeks information protected by,
23    the work product doctrine the common interest privilege, Federal Rules of
24    Evidence 501 and 502, and/or any applicable common law or statutory,
25    privilege, doctrines or immunities. Defendant will withhold any such privileged
26    or protected documents.
27
                                                 37
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 43 of 81 Page ID
                                   #:963


  1              Defendant objects to the definition of “Infringing Products” to the extent
  2   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  3   rights, which Defendant denies.
  4              Defendant further objects to this request as overboard, unduly
  5   burdensome, and not reasonably limited in scope, in that seeks information not
  6   relevant to any claim or defense in the action and not proportional to the needs
  7   of this case.
  8   Plaintiff’s Arguments and Supporting Authorities:
  9              Discovery is allowed regarding any nonprivileged matter that is relevant
10    to any party’s claim or defense. This request is relevant because, while it is
11    clear that unauthorized products were created that feature Mr. Wallace, it is
12    unclear what role each defendant played in that creation. Additionally,
13    documents responsive to this request will be relevant to the issue of whether or
14    not defendants intended to capitalize on Wallace’s popularity. Documents
15    responsive to this request will also be relevant to the calculation of damages.
16               Additionally, Defendant must state whether responsive documents are
17    being withheld on the basis of this objection.
18    Defendant’s Arguments and Supporting Authorities:
19
20    REQUEST FOR PRODUCTION NO. 37:
21               All documents, including tax returns for the relevant years, showing
22    profits made in connection with the Infringing Products.
23    DEFENDANT’S RESPONSE TO REQUEST NO. 37:
24               CHI objects to the Request that it is vague and ambiguous, overbroad,
25    unduly burdensome and seeks information that is neither relevant to any party’s
26    claims or defenses, nor reasonably calculated to lead to the discovery of
27
                                                 38
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 44 of 81 Page ID
                                   #:964


  1   admissible evidence. Subject to and without waiver foregoing objections, CHI
  2   provides the following response:
  3              Discovery objects to this request that it seeks information protected by,
  4   the work product doctrine the common interest privilege, Federal Rules of
  5   Evidence 501 and 502, and/or any applicable common law or statutory,
  6   privilege, doctrines or immunities. Defendant will withhold any such privileged
  7   or protected documents.
  8              Defendant objects to the definition of “Infringing Products” to the extent
  9   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
10    rights, which Defendant denies.
11               Defendant further objects to this request as overboard, unduly
12    burdensome, and not reasonably limited in scope, in that seeks information not
13    relevant to any claim or defense in the action and not proportional to the needs
14    of this case.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. Documents responsive to this request will be
18    relevant to the calculation of damages.
19               Additionally, Defendant must state whether responsive documents are
20    being withheld on the basis of this objection.
21    Defendant’s Arguments and Supporting Authorities:
22
23    REQUEST FOR PRODUCTION NO. 38:
24               All communications with the Defendants that precede the filing of the
25    complaint in this matter.
26
27
                                                 39
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 45 of 81 Page ID
                                   #:965


  1   DEFENDANT’S RESPONSE TO REQUEST NO. 38:
  2              CHI objects to the Request that it is vague and ambiguous, overbroad,
  3   unduly burdensome and seeks information that is neither relevant to any party’s
  4   claims or defenses, nor reasonably calculated to lead to the discovery of
  5   admissible evidence. Subject to and without waiver foregoing objections, CHI
  6   provides the following response:
  7              Discovery objects to this request that it seeks information protected by,
  8   the work product doctrine the common interest privilege, Federal Rules of
  9   Evidence 501 and 502, and/or any applicable common law or statutory,
10    privilege, doctrines or immunities. Defendant will withhold any such privileged
11    or protected documents.
12    Defendant further objects to this request as overboard, unduly burdensome, and
13    not reasonably limited in scope, in that seeks information not relevant to any
14    claim or defense in the action and not proportional to the needs of this case.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. This request is relevant because, while it is
18    clear that unauthorized products were created that feature Mr. Wallace, it is
19    unclear what role each defendant played in that creation. Additionally,
20    documents responsive to this request will be relevant to the issue of whether or
21    not defendants intended to capitalize on Wallace’s popularity. Documents
22    responsive to this request will also be relevant to the calculation of damages.
23    This request also goes to the issue of willfulness.
24               Additionally, Defendant must state whether responsive documents are
25
26
27
                                                 40
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 46 of 81 Page ID
                                   #:966


  1   being withheld on the basis of this objection.
  2   Defendant’s Arguments and Supporting Authorities:
  3
  4                      B. PLAINTIFF’S INTERROGATORIES
  5   Issue No. 1: Defendant’s Responses Were Untimely and Therefore All
  6   Objections Are Waived
  7   Plaintiff’s Arguments and Supporting Authorities:
  8              Written responses to Plaintiff’s discovery were due within 30 days after
  9   being served. Plaintiff’s First Set of Requests for Production to Defendant Chi
10    Modu was served on August 2, 2019. Modu did not serve his initial responses
11    until September 13, 2019. Even with the additional three days allowed because
12    of service by mail, Modu’s responses are untimely. Thus all objections are now
13    waived. FRCP 37; FRCP 33; Richmark Corp. v. Timber Falling Consultants
14    (9th Cir. 1992) 959 F2d 1468, 1473; Safeco Ins. Co. of Am. v. Rawstrom, 183
15    F.R.D. 668, 671-72 (C.D. Cal. 1998) (“[I]nterrogatory objections not included
16    in a timely response are waived even if the objections are contained in a later
17    untimely response, absent a showing of good cause.”).
18    Defendant’s Arguments and Supporting Authorities:
19
20    Issue No. 2: Defendant Has Failed to Respond to the Majority of the
21    Interrogatories:
22    Plaintiff’s Arguments and Supporting Authorities:
23               As discussed above, Defendant has waived any objections to Plaintiff’s
24    Interrogatories by not responding in a timely manner.
25               There is a clear standard for responses to interrogatories. “Each
26    interrogatory must, to the extent it is not objected to, be answered separately
27
                                                    41
28                          JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                            CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 47 of 81 Page ID
                                   #:967


  1   and fully in writing under oath… The grounds for objecting to an interrogatory
  2   must be stated with specificity. Any ground not stated in a timely objection is
  3   waived unless the court, for good cause, excuses the failure.” Fed. R. Civ. P.
  4   33(b)(3)-(4).       In response to most of the Interrogatories, Plaintiff recites
  5   boilerplate objections, and fails to provide an answer.
  6              Defendant failed to assert valid objections to Plaintiff’s Interrogatories.
  7   The information sought in the Interrogatories is critical to establishing
  8   Plaintiff’s claims and damages. Therefore, supplemental answers should be
  9   compelled.
10    Defendant’s Arguments and Supporting Authorities:
11
12    INTERROGATORY NO. 1:
13               IDENTIFY each and every piece of SUBJECT MERCHANDISE of
14    which you are aware by providing a comprehensive list stating the type of
15    product (i.e., sports equipment, prints, fine art pieces, shirts, handbags, shoes,
16    posters, and so forth), SKU, product code number, or product name for each
17    such product.
18    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 2:
19               Defendant incorporates each of its General Objections into this response
20    to this interrogatory as if fully set forth herein.
21               Defendant objects to this interrogatory to the extent that it seeks
22    information protected by the work product doctrine, the common interest
23    privilege, Federal Rule of Evidence 501, and/or any other applicable common
24    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
25    such privileged or protected documents.
26               Defendant objects to the definition of “Infringing Products” to the extent
27
                                                 42
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 48 of 81 Page ID
                                   #:968


  1   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  2   rights, which Defendant denies.
  3              Subject to the foregoing general and specific objections, and without
  4   waiving the same, Defendant provides the following response:
  5   CHI licensed his copyrighted photograph to a Swiss manufacture. The Swiss
  6   manufacturer has all of the relevant sales information. CHI is the artist and
  7   creator of the artwork.
  8   Plaintiff’s Arguments and Supporting Authorities:
  9              Discovery is allowed regarding any nonprivileged matter that is relevant
10    to any party’s claim or defense. A key issue in this case is the defendants’
11    capitalization on and commercialization of Wallace’s image through the Subject
12    Merchandise. Therefore, this interrogatory is relevant. This interrogatory will
13    also be relevant to the calculation of damages.
14               This response does not answer the question of what SUBJECT
15    MERCHANDISE (defined as “any items containing a Biggie Image that have
16    been created, designed, or licensed by You”) Defendant is aware of.
17    Defendant’s Arguments and Supporting Authorities:
18
19    INTERROGATORY NO. 2:
20               Detail YOUR sale(s) of SUBJECT MERCHANDISE, indicating the
21    dates on which YOU sold SUBJECT MERCHANDISE, the amount of
22    SUBJECT MERCHANDISE YOU sold, broken down on an item-by-item basis
23    (i.e., by SKU or product code number or name for each product sold), and
24    IDENTIFY all PERSON(s) to which YOU sold SUBJECT MERCHANDISE.
25    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 3:
26               Defendant incorporates each of its General Objections into this response
27
                                                 43
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 49 of 81 Page ID
                                   #:969


  1   to this interrogatory as if fully set forth herein.
  2              Defendant objects to this interrogatory to the extent that it seeks
  3   information protected by the work product doctrine, the common interest
  4   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  5   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
  6   such privileged or protected documents.
  7              Defendant objects to the definition of “Infringing Products” to the extent
  8   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  9   rights, which Defendant denies.
10               Subject to the foregoing general and specific objections, and without
11    waiving the same, Defendant provides the following response:
12    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
13    manufacturer has all of the relevant sales information. CHI is the artist and
14    creator of the artwork.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. A key issue in this case is the defendants’
18    capitalization on and commercialization of Wallace’s image through the Subject
19    Merchandise. Therefore, this interrogatory is relevant. This interrogatory is also
20    relevant to the calculation of damages.
21               Defendant must respond to state what SUBJECT MERCHANDISE he
22    sold. This interrogatory seeks information regarding the Defendant’s actions,
23    and therefore Defendant cannot avoid answering by stating that another party
24    has relevant information.
25
26
27
                                                 44
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 50 of 81 Page ID
                                   #:970


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   INTERROGATORY NO. 3:
  4              Provide the revenues derived by YOU from sales of SUBJECT
  5   MERCHANDISE, broken down on an item-by-item basis (i.e., by SKU or
  6   product code number or name for each product sold).
  7   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 4:
  8              Defendant incorporates each of its General Objections into this response
  9   to this interrogatory as if fully set forth herein.
10               Defendant objects to this interrogatory to the extent that it seeks
11    information protected by the work product doctrine, the common interest
12    privilege, Federal Rule of Evidence 501, and/or any other applicable common
13    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
14    such privileged or protected documents.
15               Defendant objects to the definition of “Infringing Products” to the extent
16    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
17    rights, which Defendant denies.
18               Subject to the foregoing general and specific objections, and without
19    waiving the same, Defendant provides the following response:
20               CHI licensed his copyrighted photograph to a Swiss manufacturer. The
21    Swiss manufacturer has all of the relevant sales information. CHI is the artist
22    and creator of the artwork.
23    Plaintiff’s Arguments and Supporting Authorities:
24               Discovery is allowed regarding any nonprivileged matter that is relevant
25    to any party’s claim or defense. A key issue in this case is the defendants’
26    capitalization on and commercialization of Wallace’s image through the Subject
27
                                                 45
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 51 of 81 Page ID
                                   #:971


  1   Merchandise. Therefore, this interrogatory is relevant. This interrogatory is also
  2   relevant to the calculation of damages.
  3              This interrogatory asks for the revenues received by Defendant. This
  4   information is clearly accessible to Defendant, and he cannot respond by merely
  5   saying that another party has sales information that is not being requested by
  6   this interrogatory.
  7   Defendant’s Arguments and Supporting Authorities:
  8
  9   INTERROGATORY NO. 7:
10               Describe in detail the manner in which YOU obtained any BIGGIE
11    IMAGES, including without limitation, the date on which YOU received the
12    images, the identity of the PERSON(s) that provided the images to YOU, and
13    any and all representations that were made in regard to ownership or
14    authorization to use of any BIGGIE IMAGES.
15    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 7:
16               Defendant incorporates each of its General Objections into this response
17    to this interrogatory as if fully set forth herein.
18               Defendant objects to this interrogatory to the extent that it seeks
19    information protected by the work product doctrine, the common interest
20    privilege, Federal Rule of Evidence 501, and/or any other applicable common
21    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
22    such privileged or protected documents.
23               Defendant objects to the definition of “Infringing Products” to the extent
24    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
25    rights, which Defendant denies.
26               Subject to the foregoing general and specific objections, and without
27
                                                 46
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 52 of 81 Page ID
                                   #:972


  1   waiving the same, Defendant provides the following response:
  2   CHI being professional photographer, has photographed the subject multiple
  3   times and this question is too vague answer.
  4   Plaintiff’s Arguments and Supporting Authorities:
  5              Discovery is allowed regarding any nonprivileged matter that is relevant
  6   to any party’s claim or defense. A key issue in this case is who has the right to
  7   use images featuring Wallace. Specifically, Defendant claims he owns a
  8   copyright covering the photographs of Wallace used in the Infringing Products,
  9   but other evidence produced suggests that Defendant was acting as an employee
10    and never obtained the copyrights to the photographs. Defendant has also
11    produced a copyright registration document that directly contradicts his
12    testimony regarding the year in which he photographed Wallace. Another key
13    issue is in what manner images of Wallace are being used without the
14    appropriate authorization. Therefore, this interrogatory is relevant and
15    Defendant must provide an answer.
16    Defendant’s Arguments and Supporting Authorities:
17
18    INTERROGATORY NO. 4:
19               IDENTIFY all witnesses with knowledge or information concerning
20    YOUR obtainment or creation of the BIGGIE IMAGES and/or purchase,
21    distribution, or sale of SUBJECT MERCHANDISE.
22    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 8:
23               Defendant incorporates each of its General Objections into this response
24    to this interrogatory as if fully set forth herein.
25               Defendant objects to this interrogatory to the extent that it seeks
26    information protected by the work product doctrine, the common interest
27
                                                 47
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 53 of 81 Page ID
                                   #:973


  1   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  2   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
  3   such privileged or protected documents.
  4              Defendant objects to the definition of “Infringing Products” to the extent
  5   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  6   rights, which Defendant denies.
  7              Subject to the foregoing general and specific objections, and without
  8   waiving the same, Defendant provides the following response:
  9   CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
10    manufacturer has all of the relevant sales information. CHI is the artist and
11    creator of the artwork.
12    Plaintiff’s Arguments and Supporting Authorities:
13               Discovery is allowed regarding any nonprivileged matter that is relevant
14    to any party’s claim or defense. A key issue in this case is who has the right to
15    use images featuring Wallace. Another key issue is in what manner images of
16    Wallace are being used without the appropriate authorization. This interrogatory
17    will also be relevant to the calculation of damages. Therefore, this interrogatory
18    is relevant. Additionally, the relevant time period for this request is explicitly
19    stated as January 2016 to the present, so the request is narrowly tailored.
20               Defendant’s response does not identify any, much less all, witnesses who
21    may have relevant knowledge.
22    Defendant’s Arguments and Supporting Authorities:
23
24    INTERROGATORY NO. 5:
25               State all revenues (including but not limited to license fees, royalties, and
26    sales revenues) derived by YOU from each and every agreement or customer
27
                                                  48
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 54 of 81 Page ID
                                   #:974


  1   related to the SUBJECT MERCHANDISE, broken down by a licensee or
  2   customer.
  3   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 10:
  4              Defendant incorporates each of its General Objections into this response
  5   to this interrogatory as if fully set forth herein.
  6              Defendant objects to this interrogatory to the extent that it seeks
  7   information protected by the work product doctrine, the common interest
  8   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  9   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
10    such privileged or protected documents.
11               Defendant objects to the definition of “Infringing Products” to the extent
12    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
13    rights, which Defendant denies.
14               Defendant objects to this question as compound. This has been asked 3
15    times.
16               Subject to the foregoing general and specific objections, and without
17    waiving the same, Defendant provides the following response:
18    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
19    manufacturer has all of the relevant sales information. CHI is the artist and
20    creator of the artwork.
21    Plaintiff’s Arguments and Supporting Authorities:
22               Discovery is allowed regarding any nonprivileged matter that is relevant
23    to any party’s claim or defense. This interrogatory will be relevant to the
24    calculation of damages. Therefore, this interrogatory is relevant.
25               Defendant’s response does not answer the question asked by this
26    interrogatory as it does not provide any revenue information.
27
                                                 49
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 55 of 81 Page ID
                                   #:975


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   INTERROGATORY NO. 6:
  4              IDENTIFY all BIGGIE IMAGES or INFRINGING PRODUCTS
  5   provided by YOU to each and every party to an agreement or customer for use
  6   in connection with the creation of SUBJECT MERCHANDISE, by (a) stating
  7   the date or dates that such image was delivered, (b) the manner in which said
  8   image was delivered (i.e., electronic files via email, electronic files via CD,
  9   paper copies of artwork, etc.), and (c) providing a brief description of the image
10    to enable a reasonable third party to identify that image.
11    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 11:
12               Defendant incorporates each of its General Objections into this response
13    to this interrogatory as if fully set forth herein.
14               Defendant objects to this interrogatory to the extent that it seeks
15    information protected by the work product doctrine, the common interest
16    privilege, Federal Rule of Evidence 501, and/or any other applicable common
17    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
18    such privileged or protected documents.
19               Defendant objects to the definition of “Infringing Products” to the extent
20    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
21    rights, which Defendant denies.
22               Defendant objects to this question as compound. This has been asked 3
23    times.
24               Subject to the foregoing general and specific objections, and without
25    waiving the same, Defendant provides the following response:
26               CHI licensed his copyrighted photograph to a Swiss manufacturer. The
27
                                                 50
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 56 of 81 Page ID
                                   #:976


  1   Swiss manufacturer has all of the relevant sales information. CHI is the artist
  2   and creator of the artwork.
  3   Plaintiff’s Arguments and Supporting Authorities:
  4              Discovery is allowed regarding any nonprivileged matter that is relevant
  5   to any party’s claim or defense. A key issue in this case is who was involved in
  6   designing, creating, marketing, and selling the Infringing Products. Also at issue
  7   is Defendant’s practice of using images of Wallace without proper
  8   authorization. A full response to this interrogatory would provide Plaintiff with
  9   the information they need to analyze what role Modu played in the creation of
10    Infringing Products, what photographs he provided at what stages of creation,
11    as well as the process of how Infringing Products were provided to customers.
12    Therefore, this interrogatory is relevant.
13    Defendant’s Arguments and Supporting Authorities:
14
15    INTERROGATORY NO. 7:
16               IDENTIFY all DOCUMENTS which constitute, show or reflect YOUR
17    delivery of any artwork, photographs, or images to a party to an agreement or
18    YOUR customers for the SUBJECT MERCHANDISE.
19    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 12:
20               Defendant incorporates each of its General Objections into this response
21    to this interrogatory as if fully set forth herein.
22               Defendant objects to this interrogatory to the extent that it seeks
23    information protected by the work product doctrine, the common interest
24    privilege, Federal Rule of Evidence 501, and/or any other applicable common
25    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
26
27
                                                 51
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 57 of 81 Page ID
                                   #:977


  1   such privileged or protected documents.
  2              Defendant objects to the definition of “Infringing Products” to the extent
  3   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  4   rights, which Defendant denies.
  5              Defendant objects to this question as compound. This has been asked 3
  6   times.
  7              Subject to the foregoing general and specific objections, and without
  8   waiving the same, Defendant provides the following response:
  9   CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
10    manufacturer has all of the relevant sales information. CHI is the artist and
11    creator of the artwork.
12    Plaintiff’s Arguments and Supporting Authorities:
13               Discovery is allowed regarding any nonprivileged matter that is relevant
14    to any party’s claim or defense. A key issue in this case is who was involved in
15    designing, creating, marketing, and selling the Infringing Products. Also at issue
16    is Defendant’s use images of Wallace without proper authorization in the
17    creation of products. Therefore, this interrogatory is relevant.
18               Defendant does not identify any documents as requested, and therefore
19    does not provide an answer to this interrogatory.
20    Defendant’s Arguments and Supporting Authorities:
21
22    INTERROGATORY NO. 8:
23               State the period of time in which YOU were selling the SUBJECT
24    MERCHANDISE, including, without limitation, the date on which you first
25    made a sale of the SUBJECT MERCHANDISE, and the date on which YOU
26    made YOUR last sale of SUBJECT MERCHANDISE.
27
                                                 52
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 58 of 81 Page ID
                                   #:978


  1   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 14:
  2              Defendant incorporates each of its General Objections into this response
  3   to this interrogatory as if fully set forth herein.
  4              Defendant objects to this interrogatory to the extent that it seeks
  5   information protected by the work product doctrine, the common interest
  6   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  7   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
  8   such privileged or protected documents.
  9              Defendant objects to the definition of “Infringing Products” to the extent
10    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
11    rights, which Defendant denies.
12               Defendant objects to this question as compound. This has been asked 3
13    times.
14               Subject to the foregoing general and specific objections, and without
15    waiving the same, Defendant provides the following response:
16    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
17    manufacturer has all of the relevant sales information. CHI is the artist and
18    creator of the artwork.
19    Plaintiff’s Arguments and Supporting Authorities:
20               Discovery is allowed regarding any nonprivileged matter that is relevant
21    to any party’s claim or defense. This interrogatory will be relevant to the
22    calculation of damages, as well as analyzing the scope of defendants’ liability.
23    Therefore, this interrogatory is relevant. This interrogatory is also relevant to
24    the issue of willfulness, as it may show that Defendant continued to sell Subject
25    Merchandise beyond the point where they were informed such sales are
26    infringing.
27
                                                 53
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 59 of 81 Page ID
                                   #:979


  1              This interrogatory is not compound. It asks one question, and then
  2   provides details showing what information would qualify as a complete
  3   response.
  4              Defendant’s response does not provide an answer to the question asked
  5   by the interrogatory, accordingly Defendant’s response must be supplemented.
  6   Defendant’s Arguments and Supporting Authorities:
  7
  8   INTERROGATORY NO. 9:
  9              State the period of time in which YOU authorized use of any BIGGIE
10    IMAGES or INFRINGING PRODUCTS to any other PERSONS.
11    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 15:
12               Defendant incorporates each of its General Objections into this response
13    to this interrogatory as if fully set forth herein.
14               Defendant objects to this interrogatory to the extent that it seeks
15    information protected by the work product doctrine, the common interest
16    privilege, Federal Rule of Evidence 501, and/or any other applicable common
17    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
18    such privileged or protected documents.
19               Defendant objects to the definition of “Infringing Products” to the extent
20    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
21    rights, which Defendant denies.
22               Defendant objects to this question as compound. This has been asked 3
23    times.
24               Subject to the foregoing general and specific objections, and without
25    waiving the same, Defendant provides the following response:
26    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
27
                                                 54
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 60 of 81 Page ID
                                   #:980


  1   manufacturer has all of the relevant sales information. CHI is the artist and
  2   creator of the artwork.
  3   Plaintiff’s Arguments and Supporting Authorities:
  4              Discovery is allowed regarding any nonprivileged matter that is relevant
  5   to any party’s claim or defense. A key issue in this case is whether or not Modu
  6   gave authorization to others to use images featuring Mr. Wallace without
  7   consulting with BIG. Documents responsive to this interrogatory will show the
  8   time frame in which Modu may have been giving that authorization and will
  9   therefore be relevant to the that issue. Additionally, the relevant time period for
10    this request is explicitly stated as January 2016 to the present, so the request is
11    narrowly tailored.
12               Defendant’s response does not provide an answer to the question asked
13    by the interrogatory because it provides no information regarding the time
14    period of his authorization, accordingly Defendant’s response must be
15    supplemented.
16    Defendant’s Arguments and Supporting Authorities:
17
18    INTERROGATORY NO. 10:
19               Detail and describe how and why the profits that resulted from YOUR
20    sale of SUBJECT MERCHANDISE should be apportioned among factors other
21    than the BIGGIE IMAGES, providing all bases for the apportionment, and
22    indicating a numerical value in connection with any factors other than the
23    BIGGIE IMAGES that YOU believe resulted in sales of SUBJECT
24    MERCHANDISE.
25    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 16:
26               Defendant incorporates each of its General Objections into this response
27
                                                 55
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 61 of 81 Page ID
                                   #:981


  1   to this interrogatory as if fully set forth herein.
  2              Defendant objects to this interrogatory to the extent that it seeks
  3   information protected by the work product doctrine, the common interest
  4   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  5   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
  6   such privileged or protected documents.
  7              Defendant objects to the definition of “Infringing Products” to the extent
  8   that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
  9   rights, which Defendant denies.
10               Defendant objects to this question as compound. This has been asked 6
11    times.
12               Subject to the foregoing general and specific objections, and without
13    waiving the same, Defendant provides the following response:
14    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
15    manufacturer has all of the relevant sales information. CHI is the artist and
16    creator of the artwork.
17    Plaintiff’s Arguments and Supporting Authorities:
18               Discovery is allowed regarding any nonprivileged matter that is relevant
19    to any party’s claim or defense. This interrogatory will be relevant to the
20    calculation of damages, as well as analyzing the scope of Defendant’s liability.
21    Therefore, this interrogatory is relevant.
22               Defendant’s response does not provide an answer to the question asked
23    by the interrogatory, accordingly Defendant’s response must be supplemented.
24
25
26
27
                                                 56
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 62 of 81 Page ID
                                   #:982


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   INTERROGATORY NO. 11:
  4              IDENTIFY each and every deductible expense that YOU incurred in
  5   selling SUBJECT MERCHANDISE by stating (a) the nature of the expense, (b)
  6   the amount of the expense, (c) to whom each expense was incurred, (d) how the
  7   expense relates to the sale of SUBJECT MERCHANDISE, (e) when and how
  8   the expense was paid for, and (f) identifying what DOCUMENTS exist that
  9   show or reflect each specific expense.
10    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 17:
11               Defendant incorporates each of its General Objections into this response
12    to this interrogatory as if fully set forth herein.
13               Defendant objects to this interrogatory to the extent that it seeks
14    information protected by the work product doctrine, the common interest
15    privilege, Federal Rule of Evidence 501, and/or any other applicable common
16    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
17    such privileged or protected documents.
18               Defendant objects to the definition of “Infringing Products” to the extent
19    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
20    rights, which Defendant denies.
21               Subject to the foregoing general and specific objections, and without
22    waiving the same, Defendant provides the following response:
23               CHI licensed his copyrighted photograph to a Swiss manufacturer. The
24    Swiss manufacturer has all of the relevant sales information. CHI is the artist
25    and creator of the artwork.
26
27
                                                 57
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 63 of 81 Page ID
                                   #:983


  1   Plaintiff’s Arguments and Supporting Authorities:
  2              Discovery is allowed regarding any nonprivileged matter that is relevant
  3   to any party’s claim or defense. This interrogatory will be relevant to the
  4   calculation of damages, as well as analyzing the scope of Defendant’s liability.
  5   Therefore, this interrogatory is relevant.
  6              Defendant’s response does not provide an answer to the question asked
  7   by the interrogatory because it does not discuss any expenses incurred,
  8   accordingly Defendant’s response must be supplemented.
  9   Defendant’s Arguments and Supporting Authorities:
10
11    INTERROGATORY NO. 12:
12               State the amount or number of units of SUBJECT MERCHANDISE,
13    broken down on an item-by-item basis (i.e., by SKU or product code number or
14    name for each product sold), that YOU currently have in your possession,
15    custody or control.
16    DEFENDANT’S RESPONSE TO INTERROGATORY NO. 18:
17               Defendant incorporates each of its General Objections into this response
18    to this interrogatory as if fully set forth herein.
19               Defendant objects to this interrogatory to the extent that it seeks
20    information protected by the work product doctrine, the common interest
21    privilege, Federal Rule of Evidence 501, and/or any other applicable common
22    law or statutory privilege, doctrine, or immunities. Defendant will withhold any
23    such privileged or protected documents.
24               Defendant objects to the definition of “Infringing Products” to the extent
25    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
26
27
                                                 58
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 64 of 81 Page ID
                                   #:984


  1   rights, which Defendant denies.
  2              Defendant objects to this question as compound. This has been asked 3
  3   times.
  4              Subject to the foregoing general and specific objections, and without
  5   waiving the same, Defendant provides the following response:
  6   CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
  7   manufacturer has all of the relevant sales information. CHI is the artist and
  8   creator of the artwork.
  9   Plaintiff’s Arguments and Supporting Authorities:
10               Discovery is allowed regarding any nonprivileged matter that is relevant
11    to any party’s claim or defense. This interrogatory will be relevant to the
12    calculation of damages, as well as analyzing the scope of Defendant’s liability.
13    Therefore, this interrogatory is relevant. It will also be relevant to whether or
14    not injunctive relief is required in connection with SUBJECT MERCHANDISE
15    in Defendant’s possession. A full response to this interrogatory would be
16    relevant as the possession and existence of Infringing Products is goes straight
17    to the issue.
18               Defendant’s response does not provide an answer to the question asked
19    by the interrogatory, accordingly Defendant’s response must be supplemented.
20    Defendant’s Arguments and Supporting Authorities:
21
22    INTERROGATORY NO. 13:
23               Describe all steps taken by YOU when YOU received notice of the
24    allegations of infringement at issue in this case to investigate or remedy the
25    alleged infringement, including without limitation, IDENTIFYing any and all
26    PERSON(s) that YOU contacted as part of YOUR investigation.
27
                                                 59
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 65 of 81 Page ID
                                   #:985


  1   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 19:
  2              CHI objects to the Request that it is vague and ambiguous, overbroad,
  3   unduly burdensome and seeks information that is neither relevant to any party’s
  4   claims or defenses, nor reasonably calculated to lead to the discovery of
  5   admissible evidence. Subject to and without waiver foregoing objections, CHI
  6   provides the following response:
  7   Discovery is ongoing subject to CHI’s exclusive federal copyright protections.
  8   CHI reserves his right to supplement this response.
  9   Plaintiff’s Arguments and Supporting Authorities:
10               Discovery is allowed regarding any nonprivileged matter that is relevant
11    to any party’s claim or defense. This interrogatory will be relevant to the
12    calculation of damages, as well as analyzing the scope of Defendant’s liability.
13    This interrogatory will also help identify any individuals that may have
14    additional information regarding the claims found in this case. This
15    interrogatory also goes to the issue of willfulness. Therefore, this interrogatory
16    is relevant.
17               Defendant’s response does not provide an answer to the question asked
18    by the interrogatory, accordingly Defendant’s response must be supplemented.
19    Defendant’s Arguments and Supporting Authorities:
20
21    INTERROGATORY NO. 14:
22               Describe all instances in which YOU have been accused of infringement,
23    either through a written cease and desist letter, or the filing of a civil action, in
24    the last three (3) years, including without limitation the number of times YOU
25    have been so accused, the date of the notice received by YOU of alleged
26    infringement, the disposition of the allegations, and by IDENTIFYing the
27
                                                 60
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 66 of 81 Page ID
                                   #:986


  1   PERSON(s) making the allegations.
  2   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 20:
  3              Defendant incorporates each of its General Objections into this response
  4   to this interrogatory as if fully set forth herein.
  5              Defendant objects to this interrogatory to the extent that it seeks
  6   information protected by the work product doctrine, the common interest
  7   privilege, Federal Rule of Evidence 501, and/or any other applicable common
  8   law or statutory privilege, doctrine, or immunities. Defendant will withhold any
  9   such privileged or protected documents.
10               Defendant objects to the definition of “Infringing Products” to the extent
11    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
12    rights, which Defendant denies.
13               Defendant objects to this question as compound. This has been asked 6
14    times.
15               Subject to the foregoing general and specific objections, and without
16    waiving the same, Defendant provides the following response:
17    CHI licensed his copyrighted photograph to a Swiss manufacturer. The Swiss
18    manufacturer has all of the relevant sales information. CHI is the artist and
19    creator of the artwork.
20    Plaintiff’s Arguments and Supporting Authorities:
21               Discovery is allowed regarding any nonprivileged matter that is relevant
22    to any party’s claim or defense. This interrogatory will be relevant to the issue
23    of willfulness, namely whether or not Modu knew or should have known he did
24    not have authorization to license images featuring Wallace.
25               Defendant’s response does not provide an answer to the question asked
26    by the interrogatory, accordingly Defendant’s response must be supplemented.
27
                                                 61
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 67 of 81 Page ID
                                   #:987


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   INTERROGATORY NO. 21:
  4              Describe all instances when YOU displayed any INFRINGING
  5   PRODUCTS publicly, including but not limited to the dates and locations of
  6   any public display.
  7   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 21:
  8              CHI objects to the Request that it is vague and ambiguous, overbroad,
  9   unduly burdensome and seeks information that is neither relevant to any party’s
10    claims or defenses, nor reasonably calculated to lead to the discovery of
11    admissible evidence. Subject to and without waiver foregoing objections, CHI
12    provides the following response:
13    Discovery is ongoing subject to CHI’s exclusive federal copyright protections.
14    CHI reserves his right to supplement this response.
15    Plaintiff’s Arguments and Supporting Authorities:
16               Discovery is allowed regarding any nonprivileged matter that is relevant
17    to any party’s claim or defense. At issue in this case is whether Defendant has
18    been using images of Wallace without proper authorization. This interrogatory
19    will be relevant to the calculation of damages, as well as analyzing the scope of
20    Defendant’s liability. The part of this interrogatory that goes to timing is also
21    relevant to the issue of willfulness. Therefore, this interrogatory is relevant.
22               Defendant’s response does not provide an answer to the question asked
23    by the interrogatory, accordingly Defendant’s response must be supplemented.
24
25
26
27
                                                 62
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 68 of 81 Page ID
                                   #:988


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   INTERROGATORY NO. 22:
  4              Identify the persons involved with each public display identified in
  5   Interrogatory 21.
  6   DEFENDANT’S RESPONSE TO INTERROGATORY NO. 22:
  7              Defendant incorporates each of its General Objections into this response
  8   to this interrogatory as if fully set forth herein.
  9              Defendant objects to this interrogatory to the extent that it seeks
10    information protected by the work product doctrine, the common interest
11    privilege, Federal Rule of Evidence 501, and/or any other applicable common
12    law or statutory privilege, doctrine, or immunities. Defendant will withhold
13    any such privileged or protected documents.
14               Defendant objects to the definition of “Infringing Products” to the
15    extent that it is a legal conclusion and implies that Defendant has infringed
16    Plaintiff’s rights, which Defendant denies.
17               Defendant objects to this question as compound. This has been asked 3
18    times.
19               Subject to the foregoing general and specific objections, and without
20    waiving the same, Defendant provides the following response:
21               CHI licensed his copyrighted photograph to a Swiss manufacturer. The
22    Swiss manufacturer has all of the relevant sales information. CHI is the artist
23    and creator of the artwork.
24    Plaintiff’s Arguments and Supporting Authorities:
25               Discovery is allowed regarding any nonprivileged matter that is relevant
26    to any party’s claim or defense. At issue in this case is whether Defendant has
27
                                                  63
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 69 of 81 Page ID
                                   #:989


  1   been using images of Wallace without proper authorization. This interrogatory
  2   will be relevant to the calculation of damages, as well as analyzing the scope of
  3   defendants’ liability. Therefore, this interrogatory is relevant.
  4              Defendant’s response does not provide an answer to the question asked
  5   by the interrogatory, and merely mentioning an unnamed Swiss company is not
  6   sufficient, accordingly Defendant’s response must be supplemented.
  7   Defendant’s Arguments and Supporting Authorities:
  8
  9                      C.      PLAINTIFF’S REQUESTS FOR ADMISSION
10    Issue No. 1: Defendant’s Responses Were Untimely and Therefore All
11    Objections Are Waived
12    Plaintiff’s Arguments and Supporting Authorities:
13               Written responses to Plaintiff’s discovery were due within 30 days after
14    being served. Plaintiff’s First Set of Requests for Admission to Defendant Chi
15    Modu was served on August 2, 2019. Modu did not respond until September
16    13, 2019. Even with the additional three days allowed because of service by
17    mail, Modu’s responses are untimely. Despite the fact that the Requests for
18    Admission were all deemed admitted, Mr. Modu supplemented his RFA
19    responses on January 16, 2020. Because both of these responses were untimely,
20    all objections are now waived. FRCP 37; FRCP 34; Richmark Corp. v. Timber
21    Falling Consultants (9th Cir. 1992) 959 F2d 1468, 1473. Moreover, since
22    Modu failed to timely respond, the RFAs are deemed admitted. FRCP 36(a)(3);
23    Federal Trade Comm’n v. Medicor, LLC (CD CA 2002) 217 F.Supp.2d 1048,
24    1053. Because Modu’s responses were untimely, BIG moves for the Court to
25    deem all RFAs admitted.
26
27
                                                      64
28                            JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                              CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 70 of 81 Page ID
                                   #:990


  1   Defendant’s Arguments and Supporting Authorities:
  2
  3   Issue No. 2: Defendant Fails to Properly Respond to the Requests for
  4   Admission Discussed Below.
  5   Plaintiff’s Arguments and Supporting Authorities:
  6              As discussed above, BIG’s RFAs to Mr. Modu should be deemed
  7   admitted. FRCP 36(a)(3). In the alternative, BIG moves to compel additional
  8   responses to the below listed RFAs.
  9              Rule 36(a)(4) states that “if an answer is not admitted, the answer must
10    specifically deny it or state in detail why the answering party cannot truthfully
11    admit or deny it. A denial must fairly respond to the substance of the matter”. A
12    party may only assert lack of knowledge or information as a reason for failing
13    to admit or deny a request for admission “if the party states that it has made
14    reasonable inquiry and that the information it knows or can readily obtain is
15    insufficient to enable it to admit or deny.”
16               In connection with the Requests for Admission discussed below, Mr.
17    Modu fails to meet these requirements. Instead, he provides evasive narrative
18    answers that do not “respond to the substance of the matter.” Therefore, to the
19    extent all the Requests for Admission are not deemed admitted as required by
20    FRCP 36(a)(3), BIG moves to compel additional responses to the below
21    Requests for Admission.
22    REQUEST FOR ADMISSION NO. 2:
23               ADMIT that YOU publicly displayed items using Biggie Images.
24    DEFENDANT’S RESPONSE TO REQUEST NO. 2:
25    Defendant incorporates each of the General Objections into this response to this
26    request as if protections and opportunities federally protected under copyright
27
                                                 65
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 71 of 81 Page ID
                                   #:991


  1   law.
  2   Subject to the foregoing general and specific objections, and without waiving
  3   the same, Defendant provides the following further response:
  4   Defendant CHI admits he has created and photographed the subject on
  5   numerous occasions. In the process of preparing his work product he has
  6   replicated the photo to gauge lighting, clarity and other editing factors.
  7   Plaintiff’s Arguments and Supporting Authorities:
  8              Defendant’s response does not “respond to the substance of the matter.”
  9   Rather than admitting or denying whether he has publically displayed items
10    using Biggie Images, he provides a narrative relating to his creation and
11    replication of Biggie Images.
12    Defendant’s Arguments and Supporting Authorities:
13
14    REQUEST FOR ADMISSION NO. 4:
15               ADMIT that YOU have continued to sell Infringing Products to third
16    parties after receiving a letter from the Plaintiff notifying you of the infringing
17    nature of the products.
18    DEFENDANT’S RESPONSE TO REQUEST NO. 4:
19    Defendant incorporates each of its General Objections into this response to this
20    request as if fully set forth herein.
21    Defendant objects to the definition of “Infringing Products” to the extent that it
22    is a legal conclusion and implies that Defendant has infringed Plaintiff’s rights,
23    which Defendant denies.
24    Defendant further objects to this request as overbroad, unduly burdensome, and
25    not reasonably limited in scope, in that it seeks information not relevant to any
26
27
                                                 66
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 72 of 81 Page ID
                                   #:992


  1   claim or defense in the action and not proportional to the needs of the case.
  2   CHI admits that he worked with a Swiss snowboard maker to showcase and sell
  3   his copyrighted art work on their snowboards.
  4   Plaintiff’s Arguments and Supporting Authorities:
  5              Defendant’s response does not “respond to the substance of the matter.”
  6   Rather than admitting or denying whether he sold Infringing Products after
  7   receiving a cease and desist letter from Plaintiff, Defendant merely admits that
  8   he worked with an unnamed Swiss snowboard maker. This does not admit or
  9   deny the substance of the matter.
10    Defendant’s Arguments and Supporting Authorities:
11
12    REQUEST FOR ADMISSION NO. 6:
13               ADMIT that YOU authorized the use of Infringing Products by one or all
14    of the Defendants.
15    DEFENDANT’S RESPONSE TO REQUEST NO. 6:
16               Defendant incorporates each of its General Objections into this response
17    to this request as if fully set forth herein.
18               Defendant objects to the definition of “Infringing Products” to the extent
19    that it is a legal conclusion and implies that Defendant has infringed Plaintiff’s
20    rights, which Defendant denies.
21               Defendant further objects to this request as overbroad, unduly
22    burdensome, and not reasonably limited in scope, in that it seeks information
23    not relevant to any claim or defense in the action and not proportional to the
24    needs of the case.
25               CHI admits that he authorized a Swiss snowboard maker to showcase and
26    sell his copyrighted art work on their snowboards.
27
                                                 67
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 73 of 81 Page ID
                                   #:993


  1   Plaintiff’s Arguments and Supporting Authorities:
  2              Defendant’s response does not “respond to the substance of the matter.”
  3   Rather than admitting or denying whether he authorized one or all of the
  4   defendants to use the Infringing Products, he refers to an unnamed “Swiss
  5   snowboard maker.” If this is a reference to defendant Nidecker SA, Defendant
  6   must state that. He also must admit if he authorized any of the other defendants
  7   to use the Infringing Products.
  8   Defendant’s Arguments and Supporting Authorities:
  9
10    REQUEST FOR ADMISSION NO. 9:
11               ADMIT that YOU did not seek authorization from Plaintiff to use Biggie
12    Images by Nidecker US, Inc.
13    DEFENDANT’S RESPONSE TO REQUEST NO. 9:
14    Defendant incorporates each of its General Objections into this response to this
15    request as if fully set forth herein.
16    Defendant further objects to this request as overbroad, unduly burdensome, and
17    not reasonably limited in scope, in that it seeks information not relevant to any
18    claim or defense in the action and not proportional to the needs of the case.
19    CHI admits that being the creator of the photograph in question and with his
20    protected rights he is authorized to use his photograph in ways protected by
21    copyright law.
22    Plaintiff’s Arguments and Supporting Authorities:
23               Defendant’s response does not “respond to the substance of the matter.”
24    Rather than admitting or denying whether he sought authorization from the
25    Plaintiff, he merely repeats his baseless claims that he is authorized to use the
26    photograph. Defendant must explicitly admit or deny whether he sought
27
                                                 68
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 74 of 81 Page ID
                                   #:994


  1   authorization from the Plaintiff.
  2   Defendant’s Arguments and Supporting Authorities:
  3
  4   REQUEST FOR ADMISSION NO. 10:
  5              ADMIT that YOU did not seek authorization from Plaintiff to use Biggie
  6   Images by Nidecker SA.
  7   DEFENDANT’S RESPONSE TO REQUEST NO. 10:
  8   Defendant incorporates each of its General Objections into this response to this
  9   request as if fully set forth herein.
10    Defendant further objects to this request as overbroad, unduly burdensome, and
11    not reasonably limited in scope, in that it seeks information not relevant to any
12    claim or defense in the action and not proportional to the needs of the case.
13    CHI admits that being the creator of the photograph in question and with his
14    protected rights he is authorized to use his photograph in ways protected by
15    copyright law.
16    Plaintiff’s Arguments and Supporting Authorities:
17               Defendant’s response does not “respond to the substance of the matter.”
18    Rather than admitting or denying whether he sought authorization from the
19    Plaintiff, he merely repeats his baseless claims that he is authorized to use the
20    photograph. Defendant must explicitly admit or deny whether he sought
21    authorization from the Plaintiff.
22    Defendant’s Arguments and Supporting Authorities:
23
24    REQUEST FOR ADMISSION NO. 12:
25               ADMIT that YOU have used the term “Biggie” in connection with the
26    sale of goods.
27
                                                 69
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 75 of 81 Page ID
                                   #:995


  1   DEFENDANT’S RESPONSE TO REQUEST NO. 12:
  2   Defendant incorporates each of its General Objections into this response to this
  3   request as if fully set forth herein.
  4   Defendant further objects to this request as overbroad, unduly burdensome, and
  5   not reasonably limited in scope, in that it seeks information not relevant to any
  6   claim or defense in the action and not proportional to the needs of the case.
  7   CHI admits that a Swiss manufacturer displayed CHI’s artwork for sale on their
  8   goods, specifically snowboards.
  9   Plaintiff’s Arguments and Supporting Authorities:
10               Defendant’s response does not “respond to the substance of the matter.”
11    Rather than admitting or denying whether he used the term “BIGGIE” in
12    connection with the sale of goods, he recites an unrelated admission about what
13    a Swiss manufacturer did. This request for admission asks only about actions
14    taken by the Defendant, therefore Defendant must admit or deny the actual
15    substance of the matter found in the request.
16    Defendant’s Arguments and Supporting Authorities:
17
18    REQUEST FOR ADMISSION NO. 13:
19               ADMIT that YOU did not seek authorization from Plaintiff to use the
20    term “Biggie” in connection with the sale of goods.
21    DEFENDANT’S RESPONSE TO REQUEST NO. 13:
22    Defendant incorporates each of its General Objections into this response to this
23    request as if fully set forth herein.
24    Defendant further objects to this request as overbroad, unduly burdensome, and
25    not reasonably limited in scope, in that it seeks information not relevant to any
26
27
                                                 70
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 76 of 81 Page ID
                                   #:996


  1   claim or defense in the action and not proportional to the needs of the case.
  2   CHI admits that a Swiss manufacturer displayed CHI’s artwork for sale on their
  3   goods, specifically snowboards.
  4   Plaintiff’s Arguments and Supporting Authorities:
  5              Defendant’s response does not “respond to the substance of the matter.”
  6   Rather than admitting or denying whether he sought authorization to use the
  7   term “BIGGIE” in connection with the sale of goods, he recites an unrelated
  8   admission about what a Swiss manufacturer did. This request for admission asks
  9   only about actions taken by the Defendant, therefore Defendant must admit or
10    deny the actual substance of the matter found in the request.
11    Defendant’s Arguments and Supporting Authorities:
12
13    REQUEST FOR ADMISSION NO. 14:
14               ADMIT that Plaintiff never authorized YOUR use of the term “Biggie”
15    in connection with the sale of goods.
16    DEFENDANT’S RESPONSE TO REQUEST NO. 14:
17    Defendant incorporates each of its General Objections into this response to this
18    request as if fully set forth herein.
19    Defendant further objects to this request as overbroad, unduly burdensome, and
20    not reasonably limited in scope, in that it seeks information not relevant to any
21    claim or defense in the action and not proportional to the needs of the case.
22    CHI admits that being the creator of the photograph in question and with his
23    protected rights he is authorized to use his photograph in ways protected by
24    copyright law.
25    Plaintiff’s Arguments and Supporting Authorities:
26               Defendant’s response does not “respond to the substance of the matter.”
27
                                                 71
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 77 of 81 Page ID
                                   #:997


  1   Rather than admitting or denying whether he received authorization from the
  2   Plaintiff, he merely repeats his baseless claims that he is authorized to use the
  3   photograph. Defendant must explicitly admit or deny whether he sought
  4   authorization from the Plaintiff.
  5   Defendant’s Arguments and Supporting Authorities:
  6
  7              CONCLUSION
  8              For the foregoing reasons, Plaintiff respectfully requests that the Court
  9   enter an Order (a) granting Plaintiff’s Motion to Compel Further Responses to
10    Plaintiff’s Request for Production of Documents (Set One) and Ordering
11    Defendant to produce all non-privileged documents in its possession, custody
12    or control responsive to Plaintiff’s Requests for Production of Documents and
13    serve an amended response to each such Request stating that Defendant has
14    produced all non-privileged documents responsive to the Request; (b) granting
15    Plaintiff’s Motion to Compel Better Answers to Plaintiff’s Interrogatories
16    Directed to Modu (Set One) and (c) deeming all of Plaintiff’s Requests for
17    Admission directed to Modu (Set One) admitted.
18               [DEFENDANT’S CONCLUSION].
19
20
       Dated: March 30, 2020                        NIXON PEABODY LLP
21
22                                                  /s/ Staci J. Riordan__________
23                                                  Staci J. Riordan
                                                    Aaron M. Brian
24                                                  Sydney R. Pritchett
25                                                  Attorneys for Plaintiff
                                                    NOTORIOUS B.I.G. LLC
26
27
                                                 72
28                       JOINT STIPULATION REGARDING PLAINTIFF’S MOTIONS TO COMPEL DISCOVERY
                                                                         CASE NO. 19-cv-1946-JAK
      4818-7475-9598.1
Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 78 of 81 Page ID
                                   #:998




                        EXHIBIT G
         Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 79 of 81 Page ID
                                            #:999

Date       TKPR Name           Base Amt    Bs Hrs    Narrative
 9/25/2019 Pritchett, Sydney       $540.00      1.20 Analyze discovery responses from C. Modu and strategize
                                                     response.
 9/25/2019 Riordan, Staci          $365.00      0.50 Review Sydney's memo on Chi's discovery responses and need
           Jennifer                                  to meet and confer on same; strategize regarding same; briefly
                                                     review same
 9/26/2019 Pritchett, Sydney       $810.00      1.80 Compose request to meet and confer laying out deficiencies in
                                                     discovery responses; legal research for same; circulate same to
                                                     S. Riordan for review and comment.
 10/3/2019 Riordan, Staci          $219.00      0.30 Meet with S. Pritchett regarding meet and confer with Chi
           Jennifer                                  regarding his deficent discovery responses.
 10/3/2019 Pritchett, Sydney       $148.50      0.30 meet with S. Riordan regarding meet and confer for Chi.
 10/4/2019 Pritchett, Sydney       $360.00      0.80 Draft letter to Chi Modu outlining deficiencies in discovery;
                                                     circulate same to S. Riordan for review.
 10/4/2019 Riordan, Staci          $292.00      0.40 Further strategize with Sydney regarding meet and confer letter
           Jennifer                                  to Chi; brief supplemental research regarding same.
 10/7/2019 Pritchett, Sydney       $585.00      1.30 Review and revise letter to Chi Modu outlining deficiencies in
                                                     discovery; legal research for same; circulate same to S. Rirodan
                                                     for review and comment.
 10/7/2019 Riordan, Staci          $511.00      0.70 Review and revise meet and confer letter; circulate same to
           Jennifer                                  Sydney for finalization.
10/15/2019 Riordan, Staci          $365.00      0.50 strategize with Sydney regarding Chi's failure to respond to
           Jennifer                                  discovery and his failure to respond to meet and confer
                                                     attempts as well as next steps in the motion to compel process.

10/15/2019 Pritchett, Sydney       $495.00        1.10 Follow-up with Chi regarding attempt to meet and confer
                                                       regarding discovery deficiencies; stadegize with S. Riordan re
                                                       same.
10/16/2019 Pritchett, Sydney     $1,080.00        2.40 Compose e-mail to C. Modu regarding meet and confer;
                                                       research process for filing motion to compel when defendant
                                                       refuses to meet and confer.
10/16/2019 Riordan, Staci          $730.00        1.00 Review Chi's response to follow up regarding request to meet
           Jennifer                                    and confer; strategize with Sydney regarding same; review joint
                                                       stipulation process for motion to compel; further e-mails
                                                       regarding same.
10/30/2019 Pritchett, Sydney       $450.00        1.00 Attend meet and confer with Chi regarding failure to produce
                                                       documents; summarize same; send same to S. Riordan for
                                                       review and comment.
10/31/2019 Riordan, Staci          $438.00        0.60 Review meet and confer summary; review draft e-mail to Chi
           Jennifer                                    regarding same; meet with Sydney regarding same.
10/31/2019 Pritchett, Sydney       $720.00        1.60 Begin to draft joint stipulation regarding motion to compel;
                                                       meet with S. Riordan regarding same.
 11/6/2019 Riordan, Staci          $219.00        0.30 Further meet and confer with Chi regarding his refusal to
           Jennifer                                    supplement his responses and produce any documents.
 11/6/2019 Pritchett, Sydney       $900.00        2.00 Complete first draft joint stipulation regarding interrogatories
                                                       and request for production; circulate same to S. Riordan and A.
                                                       Brian for review and comment.
         Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 80 of 81 Page ID
                                            #:1000

11/12/2019 Riordan, Staci       $219.00    0.30 Briefly further strategize with Aaron regarding joint stipulation
           Jennifer                             to compel Chi's responses.
11/13/2019 Pritchett, Sydney     $90.00    0.20 Discuss overall changes to be made to joint stipulation with A.
                                                Brian.
11/13/2019 Brian, Aaron         $532.00    0.80 Revise and refine detailed and mandatory joint statement to
                                                support our motion to compel further discovery responses from
                                                Chi Modu.; meet with Sydney regarding same; confer with Staci
                                                regarding same.
11/14/2019 Pritchett, Sydney    $990.00    2.20 Update joint stipulation to reflect comments made by A. Brian.

11/18/2019 Brian, Aaron         $332.50    0.50 Review and discuss with Sydney the mandatory and detailed
                                                joint statement to support our motion to compel further
                                                responses from Modu; exchange e-mail with counsel for
                                                Nidecker about location of Nidecker deposition.
11/18/2019 Riordan, Staci       $146.00    0.20 Follow up on service of Joint Stipulation on Chi.
           Jennifer
11/18/2019 Pritchett, Sydney    $900.00    2.00 Draft declaration in support of joint stipulation; finalize joint
                                                stipulation and supporting paperwork; send joint stipulation to
                                                defendant Chi Modu so he can insert his required portion;
                                                research where deposition of PMK may be taken.
11/27/2019 Riordan, Staci       $292.00    0.40 Receive Chi's portion of the joint stipulation, but not availability
           Jennifer                             for the meet and confer with Magistrate; e-mails regarding
                                                same.
 12/2/2019 Riordan, Staci       $584.00    0.80 Receive response from clerk regarding telephonic meet and
           Jennifer                             confer. Multiple e-mails with Chi regarding same. Strategize
                                                with Sydney regarding same.
 12/2/2019 Pritchett, Sydney    $180.00    0.40 Correspond with C. Modu and Magistrate Clerk regarding pre-
                                                motion telephonic conference.
 12/3/2019 Riordan, Staci       $146.00    0.20 Multiple e-mails with court regarding conference with the
           Jennifer                             magistrate regarding Chi's deficient discovery responses.
12/10/2019 Pritchett, Sydney   $1,395.00   3.10 Meet with R. Duckett to plan for pre-motion telephonic
                                                conference regarding discovery dispute with Chi Modu; create
                                                agenda for pre-motion telephonic conference with magistrate
                                                judge.
12/11/2019 Pritchett, Sydney   $2,340.00   5.20 Prepare for hearing with magistrate judge regarding Chi’s
                                                responses.
12/11/2019 Riordan, Staci       $219.00    0.30 Strategize regarding meet and confer with magistrate.
           Jennifer
12/11/2019 Duckett, Ryan        $744.00    1.20 Conference with S. Pritchett to review issues for the upcoming
                                                discovery pre-motion conference with the Magistrate; review
                                                agenda for conference and revise; briefly review the
                                                propounded discovery and responses.
12/12/2019 Pritchett, Sydney    $630.00    1.40 Prepare for, attend, and summarize pre-motion telephonic
                                                conference with Magistrate Judge regarding Chi Modu’s
                                                deficient discovery responses; draft and send update to the
                                                team regarding same.
         Case 2:19-cv-01946-JAK-KS Document 104-3 Filed 03/31/20 Page 81 of 81 Page ID
                                            #:1001

12/12/2019 Duckett, Ryan         $620.00     1.00 Attend conference with Magistrate, defendant and S. Pritchett
                                                  on outstanding discovery; discuss result with S. Pritchett and
                                                  review summary update for internal purposes; review meet and
                                                  confer demand from defendant.
12/17/2019 Pritchett, Sydney    $1,575.00    3.50 Review supplemental responses provided by Chi Modu; draft
                                                  meet and confer request; circulate same to NP team for review
                                                  and comment.
12/17/2019 Riordan, Staci        $292.00     0.40 Review Chi's supplemental discovery responses; confer with
           Jennifer                               Sydney regarding same and next steps needed in connection
                                                  with same.
12/17/2019 Duckett, Ryan         $744.00     1.20 Review supplemental discovery provided by CHI and discuss
                                                  same briefly with S. Pritchett.
12/18/2019 Duckett, Ryan        $1,116.00    1.80 Review and comment on meet and confer correspondence to
                                                  Chi; strategize with S. Pritchett regarding same; assist S.
                                                  Pritchett with meet and confer proposal to opposing party.
12/19/2019 Riordan, Staci        $219.00     0.30 Review e-mail summary of results of meet and confer with Chi
           Jennifer                               as well as our efforts to further meet and confer with Chi
                                                  regarding his deficient responses.
12/26/2019 Riordan, Staci        $292.00     0.40 Follow up on open discovery and meet and confer efforts in
           Jennifer                               connection with Chi, Nidecker, Inc. and Nidecker SA.
 1/23/2020 Duckett, Ryan         $990.00     2.20 Prepare for and attend meet and confer with defendant Modu
                                                  to discuss his inadequate discovery responses; circulate
                                                  summarizing e-mail to team and Mr. Modu.
  2/6/2020 Pritchett, Sydney    $1,620.00    3.60 Communicate with Chi Modu regarding his plans to file a
                                                  summary judgment motion and his failure to provide
                                                  supplemental discovery responses; draft letter stating all of
                                                  client’s positions regarding discovery status.
 2/21/2020 Riordan, Staci        $219.00     0.30 Receive further meet and confer e-mail from Chi, asking for a
           Jennifer                               stay of discovery in light of his motion for summary judgment
                                                  filing; strategize with Sydney regarding same, including
                                                  discussion of impact on mediation.
  3/2/2020 Duckett, Ryan         $225.00     0.50 Prepare for and participate in discovery conference with
                                                  magistrate.
 3/13/2020 Pritchett, Sydney     $450.00     1.00 Edit joint stipulation regarding motion to compel.
 3/16/2020 Pritchett, Sydney     $405.00     0.90 Collect exhibits for declaration in support of joint stipulation
                                                  regarding motion to stay.
 3/17/2020 Riordan, Staci        $219.00     0.30 Attention to joint stipulation sent to Chi relating to his failure to
           Jennifer                               respond to discovery.




                               $27,953.00   54.40
